          Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 1 of 65




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

     In re:                                                      §          Case No. 20-31973 (MI)
                                                                 §
     CARBO CERAMICS INC., et al.,                                §          (Chapter 11)
                                                                 §
                                                                 §          (Jointly Administered)
              Debtors.1                                          §

    DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

    Paul E. Heath (TX 09355050)                                      David S. Meyer (admitted pro hac vice)
    Matthew W. Moran (TX 24002642)                                   Michael A. Garza (admitted pro hac vice)
    Garrick C. Smith (TX 24088435)                                   VINSON & ELKINS LLP
    Matthew D. Struble (TX 24102544)                                 The Grace Building
    VINSON & ELKINS LLP                                              1114 Avenue of the Americas
    Trammell Crow Center                                             New York, New York 10036-7708
    2001 Ross Avenue, Suite 3900
    Dallas, TX 75201

    PROPOSED COUNSEL FOR THE DEBTORS


    Dated: April 29, 2020




1
      The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers
      are: CARBO Ceramics Inc. (0013); StrataGen, Inc. (5205); and Asset Guard Products Inc. (6422). The location
      of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 575 N. Dairy Ashford Road,
      Suite 300, Houston, Texas 77079.



US 6918838
         Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 2 of 65




                                                TABLE OF CONTENTS

ARTICLE I.
DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION
OF TIME, AND GOVERNING LAW .........................................................................................1
         A.        Defined Terms ..........................................................................................................1
         B.        Rules of Interpretation ...........................................................................................14
         C.        Computation of Time..............................................................................................14
         D.        Governing Law.......................................................................................................14
         E.        Reference to Monetary Figures .............................................................................15
         F.        Reference to the Debtors or the Reorganized Debtors ..........................................15
         G.        Consent Rights of the Supporting Lenders.............................................................15
         H.        Controlling Document ...........................................................................................15

ARTICLE II.
ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS,
AND PRIORITY CLAIMS .........................................................................................................15
         A.        Administrative Claims............................................................................................16
         B.        Professional Compensation ...................................................................................16
         C.        DIP Facility Claims ...............................................................................................17
         D.        Priority Tax Claims................................................................................................18
         E.        Statutory Fees ........................................................................................................18

ARTICLE III.
CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ........................18
         A.        Summary of Classification .....................................................................................18
         B.        Treatment of Claims and Interests .........................................................................19
         C.        Special Provision Governing Unimpaired Claims ................................................22
         D.        Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code .....................22
         E.        Elimination of Vacant Classes ...............................................................................23
         F.        Subordinated Claims..............................................................................................23
         G.        Right to Convert any Chapter 11 Case ..................................................................23

ARTICLE IV.
MEANS FOR IMPLEMENTATION OF THE PLAN.............................................................23
         A.        Sources of Plan Consideration ..............................................................................23
         B.        Restructuring Transactions ....................................................................................25
         C.        Vesting of Assets in the Reorganized Debtors .......................................................25
         D.        Plan Administrator and Liquidating Trust ............................................................26
         E.        U.S. Federal Income Tax Treatment of the Liquidating Trust for the
                   Liquidating Trust Assets; Tax Reporting and Tax Payment Obligations ..............28
         F.        Corporate Action ...................................................................................................29
         G.        Continued Corporate Existence .............................................................................30
         H.        Cancellation of Existing Securities and Agreements .............................................30
         I.        New Organizational Documents ............................................................................31
         J.        Directors and Officers of the Reorganized Debtors ..............................................32

                                                                         i
US 6918838
         Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 3 of 65




         K.        Effectuating Documents; Further Transactions.....................................................32
         L.        Exemption from Certain Taxes and Fees ...............................................................32
         M.        Exemption from Registration Requirements ..........................................................32
         N.        Preservation of Causes of Action ...........................................................................33
         O.        Director and Officer Liability Insurance ...............................................................34
         P.        Retiree Benefits ......................................................................................................34

ARTICLE V.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ................34
         A.        Assumption and Rejection of Executory Contracts and Unexpired Leases ...........34
         B.        Claims Based on Rejection of Executory Contracts or Unexpired Leases ............35
         C.        Cure of Defaults and Objections for Assumed Executory Contracts and
                   Unexpired Leases ...................................................................................................35
         D.        Indemnification Obligations ..................................................................................36
         E.        Insurance Policies ..................................................................................................37
         F.        Modifications, Amendments, Supplements, Restatements, or Other
                   Agreements .............................................................................................................37
         G.        Reservation of Rights .............................................................................................37
         H.        Nonoccurrence of Effective Date ...........................................................................37
         I.        Contracts and Leases Entered into After the Petition Date ...................................37

ARTICLE VI.
PROVISIONS GOVERNING DISTRIBUTIONS ....................................................................38
         A.        Timing and Calculation of Amounts to Be Distributed; Entitlement to
                   Distributions ..........................................................................................................38
         B.        Disbursing Agent ...................................................................................................39
         C.        Delivery of Distributions and Unclaimed Property ...............................................39
         D.        Distributions on Account of Claims Allowed After the Effective Date ..................41
         E.        Compliance with Tax Requirements ......................................................................41
         F.        Surrender of Cancelled Instruments or Securities .................................................41
         G.        Allocations .............................................................................................................41
         H.        No Postpetition Interest on Claims ........................................................................41
         I.        Setoffs and Recoupment .........................................................................................41
         J.        Claims Paid or Payable by Third Parties ..............................................................42

ARTICLE VII.
PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
AND DISPUTED CLAIMS .........................................................................................................43
         A.        Allowance of Claims and Interests ........................................................................43
         B.        Claims and Interests Administration Responsibilities ...........................................43
         C.        Estimation of Claims ..............................................................................................43
         D.        Adjustment to Claims Without Objection ...............................................................44
         E.        Disallowance of Claims .........................................................................................44
         F.        No Distributions Pending Allowance.....................................................................44
         G.        Distributions After Allowance................................................................................45
         H.        Single Satisfaction of Claims .................................................................................45

                                                                         ii
US 6918838
        Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 4 of 65




ARTICLE VIII.
SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ...................45
         A.       Compromise and Settlement of Claims, Interests, and Controversies ...................45
         B.       Discharge of Claims and Termination of Interests ................................................45
         C.       Term of Injunctions or Stays ..................................................................................46
         D.       Release of Liens .....................................................................................................46
         E.       Releases by the Debtors .........................................................................................46
         F.       Releases by Holders of Claims and Interests .........................................................48
         G.       Exculpation ............................................................................................................49
         H.       Injunction ...............................................................................................................50
         I.       Protection Against Discriminatory Treatment.......................................................50
         J.       Recoupment ............................................................................................................50
         K.       Subordination Rights .............................................................................................51
         L.       Reimbursement or Contribution ............................................................................51

ARTICLE IX.
CONDITIONS PRECEDENT TO CONFIRMATION AND
CONSUMMATION OF THE PLAN .........................................................................................51
         A.       Conditions Precedent to Confirmation ..................................................................51
         B.       Conditions Precedent to the Effective Date ...........................................................51
         C.       Waiver of Conditions .............................................................................................53
         D.       Substantial Consummation ....................................................................................53
         E.       Effect of Non-Occurrence of Conditions to the Confirmation Date or the
                  Effective Date .........................................................................................................53

ARTICLE X.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ........................53
         A.       Modification and Amendments ..............................................................................53
         B.       Effect of Confirmation on Modifications ...............................................................53
         C.       Revocation or Withdrawal of the Plan...................................................................54

ARTICLE XI.
RETENTION OF JURISDICTION ...........................................................................................54

ARTICLE XII.
MISCELLANEOUS PROVISIONS...........................................................................................56
         A.       Immediate Binding Effect .......................................................................................56
         B.       Additional Documents ............................................................................................56
         C.       Reservation of Rights .............................................................................................57
         D.       Successors and Assigns ..........................................................................................57
         E.       Service of Documents .............................................................................................57
         F.       Term of Injunctions or Stays ..................................................................................58
         G.       Entire Agreement ...................................................................................................58
         H.       Exhibits ..................................................................................................................58
         I.       Nonseverability of Plan Provisions .......................................................................58
         J.       Votes Solicited in Good Faith ................................................................................58

                                                                         iii
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 5 of 65




       K.    Dissolution of any Committee ................................................................................59
       L.    Request for Expedited Determination of Taxes .....................................................59
       M.    Closing of Chapter 11 Cases .................................................................................59
       N.    No Stay of Confirmation Order..............................................................................59
       O.    Waiver or Estoppel ................................................................................................59




                                                                iv
US 6918838
        Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 6 of 65




                                        INTRODUCTION

         CARBO Ceramics Inc. and its affiliated debtors and debtors in possession in the above-
captioned chapter 11 cases jointly propose this chapter 11 plan of reorganization. Although
proposed jointly for administrative purposes, the Plan constitutes a separate Plan for each Debtor
for the resolution of outstanding Claims against, and Interests in, such Debtor. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such terms in Article
I.A hereof or the Bankruptcy Code or Bankruptcy Rules. Holders of Claims and Interests should
refer to the Disclosure Statement for a discussion of the Debtors’ history, businesses, assets, results
of operations, historical financial information, projections of future operations, and prepetition sale
process, as well as a summary and description of the Plan. The Debtors are the proponents of the
Plan within the meaning of section 1129 of the Bankruptcy Code.

 ALL HOLDERS OF CLAIMS WHO ARE ELIGIBLE TO VOTE ARE ENCOURAGED
 TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY
           BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                   ARTICLE I.
             DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION
                         OF TIME, AND GOVERNING LAW

A.      Defined Terms

        As used in the Plan, capitalized terms have the meanings set forth below.

       1.      “Administrative and Priority Claims Reserve” means a reserve to be funded by the
applicable Supporting Lenders in a reasonable and appropriate amount, which amount shall be
subject to the Supporting Lenders’ approval in their sole discretion, for the payment of
Administrative Claims pursuant to Article II.A, Priority Tax Claims pursuant to Article II.D, and
Other Priority Claims in Class 1.

       2.      “Administrative Claim” means a Claim (other than DIP Facility Claims) for costs
and expenses of administration of the Debtors’ Estates pursuant to sections 503(b), 507(a)(2),
507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs and
expenses incurred after the Petition Date and through the Effective Date of preserving the Estates
and operating the businesses of the Debtors; (b) Professional Fee Claims; and (c) all Allowed
requests for compensation or expense reimbursement for making a substantial contribution in the
Chapter 11 Cases pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code.

       3.      “Administrative Claims Bar Date” means the deadline for Filing requests for
payment of Administrative Claims, which: (a) with respect to Administrative Claims other than
Professional Fee Claims, shall be 30 days after the Effective Date; and (b) with respect to
Professional Fee Claims, shall be 45 days after the Effective Date.

        4.      “Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy
Code.



                                                  1
US 6918838
        Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 7 of 65




        5.      “Allowed” means with respect to any Claim: (a) any Claim, proof of which is
timely Filed on or before the applicable Bar Date (or that pursuant to the Bankruptcy Code or Final
Order is not or shall not be required to be Filed); (b) any Claim that is listed in the Schedules as of
the Effective Date as not disputed, not contingent, and not unliquidated, and for which no Proof of
Claim has been timely Filed; or (c) any Claim allowed pursuant to the Plan or a Final Order of the
Court (including pursuant to any stipulation approved by the Court); provided that with respect to
any Claim described in clauses (a) or (b) above, such Claim shall be considered Allowed only if
and to the extent that no objection to the allowance thereof has been interposed within the
applicable period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the
Court or such an objection is so interposed and the Claim has been Allowed by a Final Order;
provided further that any Claim described in clauses (a), (b), and (c) above shall not include any
Claim on account of a right, option, warrant, right to convert, or other right to purchase an Interest.
Except as otherwise specified in the Plan or an order of the Court or with respect to Priority Tax
Claims, the amount of an Allowed Claim shall not include interest on such Claim from and after
the Petition Date. Any Claim that has been listed in the Schedules as disputed, contingent, or
unliquidated, and for which no Proof of Claim has been timely Filed, is not considered Allowed
and is hereby expunged without further action and without any further notice to or action, order,
or approval of the Court.

       6.      “Asset Guard” means Asset Guard Products Inc., a Delaware corporation and a
Debtor in the Chapter 11 Cases.

        7.     “Asset Guard Interests” means all Interests in Asset Guard prior to the Effective
Date.

       8.      “Avoidance Actions” means any and all actual or potential Claims and Causes of
Action arising under chapter 5 of the Bankruptcy Code, including sections 544, 545, 547 through
553, and 724(a) of the Bankruptcy Code or under similar or related state or federal statutes and
common law, including fraudulent transfer laws.

        9.      “Bankruptcy Code” means title 11 of the United States Code, as amended and in
effect during the pendency of the Chapter 11 Cases.

       10.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of the Judicial Code and the
general, local, and chambers rules of the Court other than the Local Rules.

       11.     “Bar Date” means, as applicable, the Administrative Claims Bar Date, the General
Bar Date, the Governmental Bar Date, and any other date or dates established or to be established
by an order of the Court by which Proofs of Claim must be Filed.

        12.     “Business Day” means any day other than a Saturday, Sunday, or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)). For the avoidance of doubt, any day that would otherwise
constitute a Business Day notwithstanding any shelter in place or similar order resulting from the
COVID-19 crisis shall nonetheless be a Business Day.

       13.    “CARBO” means CARBO Ceramics Inc., a Delaware corporation and a Debtor in
the Chapter 11 Cases.

                                                  2
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 8 of 65




       14.     “CARBO Interests” means all Interests in CARBO prior to the Effective Date.

        15.    “Cash” means the legal tender of the United States of America or the equivalent
thereof.

        16.     “Causes of Action” means any action, claim, cause of action, controversy, third-
party claim, demand, right, Lien, indemnity, contribution, guaranty, suit, obligation, liability,
damage, judgment, account, defense, offset, power, privilege, license, and franchise of any kind
or character whatsoever, whether known, unknown, contingent or non-contingent, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
or unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law, or in equity or pursuant to any other theory of law. For the
avoidance of doubt, a “Cause of Action” includes: (a) any right of setoff, counterclaim, or
recoupment and any claim for breach of contract or for breach of duties imposed by law or in
equity; (b) the right to object to Claims or Interests; (c) any Claim pursuant to section 362 or
chapter 5 of the Bankruptcy Code, including any Avoidance Action; (d) any claim or defense
including fraud, mistake, duress, and usury, and any other defense set forth in section 558 of the
Bankruptcy Code; and (e) any state or foreign law fraudulent transfer or similar claim.

       17.     “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the
case pending for that Debtor under chapter 11 of the Bankruptcy Code in the Court; and (b) when
used with reference to all of the Debtors, the procedurally consolidated and jointly administered
chapter 11 cases pending for the Debtors in the Court.

       18.     “Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy Code.

       19.    “Claims Register” means the official register of Claims against and Interests in the
Debtors maintained by the Notice and Claims Agent.

        20.     “Class” means a category of Claims against or Interests in the Debtors as set forth
in Article III hereof pursuant to section 1122(a) of the Bankruptcy Code.

       21.     “Committee” means any official committee (and all subcommittees thereof)
appointed in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code.

       22.    “Confirmation” means the entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

       23.    “Confirmation Date” means the date upon which the Court enters the Confirmation
Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and
9021.

       24.    “Confirmation Hearing” means the hearing held by the Court to consider
Confirmation of the Plan pursuant to section 1128(a) of the Bankruptcy Code, as such hearing may
be adjourned or continued from time to time.




                                                 3
US 6918838
         Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 9 of 65




        25.     “Confirmation Order” means the order of the Court, in form and substance
acceptable to the Debtors and the Supporting Lenders in all respects, confirming the Plan pursuant
to section 1129 of the Bankruptcy Code.

         26.   “Consummation” means the occurrence of the Effective Date.

        27.     “Court” means the United States Bankruptcy Court for the Southern District of
Texas having jurisdiction over the Chapter 11 Cases, and, to the extent of the withdrawal of any
reference under 28 U.S.C. § 157 and/or the General Order of the District Court pursuant to section
151 of title 28 of the United States Code, the United States District Court for the Southern District
of Texas.

       28.     “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under an
Executory Contract or Unexpired Lease at the time such contract or lease is assumed by the Debtor
pursuant to section 365 of the Bankruptcy Code, other than a default that is not required to be cured
pursuant to section 365(b)(2) of the Bankruptcy Code.

       29.       “D&O Liability Insurance Policies” means all unexpired directors’, managers’,
and officers’ liability insurance policies (including any “tail policy” or other fiduciary policy) of
any of the Debtors with respect to directors, managers, officers, and employees of any of the
Debtors.

         30.   “Debtors” means, collectively, the following: CARBO, StrataGen, and Asset
Guard.

        31.     “Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions and shall include: (a) the Plan (and all exhibits thereto)
and the Confirmation Order; (b) the Disclosure Statement; (c) the solicitation materials with
respect to the Plan; (d) the Liquidating Trust Agreement; (e) the New Organizational Documents
(f) the Exit Facility Documents, if applicable; and (g) any other documents included in the Plan
Supplement. Any document that is included within this definition of “Definitive Documentation,”
including any amendment, supplement, or modification thereof, shall contain terms and conditions
consistent with the Restructuring Support Agreement and shall each be in form and substance
acceptable to the Debtors and the Supporting Lenders in all respects.

       32.    “DIP Credit Agreement” means that certain Senior Secured Super Priority Debtor-
in-Possession Credit Agreement dated as of March 30, 2020 (as amended, supplemented, or
otherwise modified from time to time in accordance with the terms thereof).

        33.    “DIP Facility” means the senior secured superpriority multiple draw term loan
facility provided by the DIP Lenders on the terms and conditions set forth in the DIP Facility
Documents.

        34.     “DIP Facility Claim” means any Claim held by the DIP Lenders arising under or
related to the DIP Facility on account of the loans made thereunder and associated fees.

      35.     “DIP Facility Documents” means the DIP Credit Agreement and all other
agreements, documents, instruments, and amendments related thereto, including the DIP Orders

                                                 4
US 6918838
        Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 10 of 65




and any guaranty agreements, pledge and collateral agreements, Uniform Commercial Code
financing statements or other perfection documents, intercreditor agreements, subordination
agreements, fee letters, and any other security agreements.

        36.    “DIP Facility Treatment Election” has the meaning set forth in Article II.C hereof.

        37.    “DIP Lenders” means the lenders party to the DIP Facility from time to time.

       38.     “DIP Lender/Prepetition Lender Equity Distribution” means 100% of the
Reorganized CARBO Interests, such Interests to be issued and outstanding pursuant to this Plan
on the Effective Date.

        39.    “DIP Orders” means, collectively, the Interim DIP Order and the Final DIP Order.

       40.     “Disallowed” means, with respect to any Claim, or any portion thereof, that such
Claim, or such portion thereof, is not Allowed.

        41.     “Disbursing Agent” means, as applicable, (a) the Debtors, solely with respect to
distributions that are required to be made on the Effective Date or thereafter by the Debtors or the
Reorganized Debtors as contemplated under the Plan, (b) the Plan Administrator, solely with
respect to the GUC Cash Pool and any amounts to be distributed from the Liquidating Trust, or
(c) any Person or Entity designated or retained by the Debtors, the Reorganized Debtors, or the
Plan Administrator, as applicable, in their sole discretion and without the need for further order of
the Court.

       42.    “Disclosure Statement” means the disclosure statement for the Plan, as may be
amended, supplemented, or modified from time to time in accordance with the Restructuring
Support Agreement, including all exhibits and schedules thereto, which is prepared and distributed
in accordance with the Bankruptcy Code, the Bankruptcy Rules, and any other applicable law.

        43.    “Disputed” means, with respect to any Claim or Interest, that such Claim or Interest
is not yet Allowed.

        44.    “Distribution Record Date” means the date for determining which Holders of
Allowed Claims are eligible to receive distributions hereunder, which, unless otherwise specified,
shall be the Confirmation Date or such other date as designated in a Final Order of the Court.

        45.      “Effective Date” means the date that is a Business Day selected by the Debtors, in
consultation with the Supporting Lenders, on which: (a) no stay of the Confirmation Order is in
effect; (b) all conditions precedent specified in Article IX.B have been satisfied or waived (in
accordance with Article IX.C); and (c) the Plan becomes effective.

        46.    “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

       47.    “Estate” means, as to each Debtor, the estate created for the Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.


                                                 5
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 11 of 65




        48.    “Exculpated Party” means each of the following solely in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) each Released Party; (d) the Committee and the
current and former members of the Committee; and (e) with respect to each of the foregoing parties
under (a) through (d), such party and each of its Affiliates, predecessors, successors, assigns,
subsidiaries, current and former officers and directors, principals, equity holders, members,
partners, managers, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, and such Persons’ or Entities’ respective heirs, executors,
estates, and nominees, in each case solely in their capacity as such.

        49.      “Executory Contract” means a contract to which one or more of the Debtors is a
party that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

         50.     “Exit Facility” means, if applicable, a senior secured term loan facility in an
aggregate amount equal to the amount each Holder of a DIP Facility Claim elects to convert into
loans under the Exit Facility pursuant to Article II.C, such facility to be on the terms and conditions
set forth in the Exit Facility Term Sheet and otherwise acceptable to the Debtors and the Supporting
Lenders in all respects.

       51.     “Exit Facility Documents” means, if applicable, the credit agreement and all other
agreements, documents, instruments, and amendments related thereto, including any guarantee
agreements, pledge and collateral agreements, Uniform Commercial Code financing statements or
other perfection documents, intercreditor agreements, subordination agreements, fee letters, and
any other security agreements with respect to the Exit Facility, each of which shall be in form and
substance acceptable to the Debtors and the Exit Facility Lenders.

        52.   “Exit Facility Lenders” means the lenders party to the Exit Facility, if any, from
time to time.

       53.    “Exit Facility Term Sheet” means, if applicable, that certain term sheet, in form
and substance acceptable to the Exit Facility Lenders in all respects, filed in the Plan Supplement
and incorporated herein by reference.

        54.     “Federal Judgment Rate” means the federal judgment rate in effect as of the
Petition Date, compounded annually.

       55.     “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with
the Court or, with respect to the filing of a Proof of Claim or proof of Interest, with the Notice and
Claims Agent or the Court through the PACER or CM/ECF website.

        56.    “Final DIP Order” means the order of the Court authorizing, among other things,
on a final basis, the Debtors to enter into the DIP Facility Documents and incur postpetition
obligations under the DIP Facility.

        57.    “Final Order” means (a) an order or judgment of the Court, as entered on the
docket in any of the Chapter 11 Cases (or any related adversary proceeding or contested matter)
or the docket of any other court of competent jurisdiction; or (b) an order or judgment of any other
court having jurisdiction over any appeal from (or petition seeking certiorari or other review of)

                                                  6
US 6918838
        Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 12 of 65




any order or judgment entered by the Court (or any other court of competent jurisdiction, including
in an appeal taken) in any of the Chapter 11 Cases (or in any related adversary proceeding or
contested matter), in each case that has not been reversed, stayed, modified, or amended, and as to
which the time to appeal, or seek certiorari or move for a new trial, reargument, or rehearing has
expired according to applicable law and no appeal or petition for certiorari or other proceedings
for a new trial, reargument, or rehearing has been timely taken, or as to which any appeal that has
been taken or any petition for certiorari that has been or may be timely Filed has been withdrawn
or resolved by the highest court to which the order or judgment was appealed or from which
certiorari was sought or the new trial, reargument, or rehearing shall have been denied, resulted in
no modification of such order, or has otherwise been dismissed with prejudice; provided, however,
that the possibility a motion under Rule 60 of the Federal Rules of Civil Procedure, or any
analogous rule under the Bankruptcy Rules or the Local Rules, may be Filed relating to such order
shall not prevent such order from being a Final Order.

       58.     “General Bar Date” means the date to be set by the Court as the last date for Filing
a Proof of Claim.

        59.     “General Unsecured Claim” means, with respect to a Debtor, any Unsecured
Claim against such Debtor (including, for the avoidance of doubt, the Prepetition Lender
Deficiency Claims and any Claim arising from the rejection of an Executory Contract or Unexpired
Lease) that is not otherwise paid in full or otherwise satisfied during the Chapter 11 Cases pursuant
to an order of the Court, other than a Professional Fee Claim, an Administrative Claim, a Priority
Tax Claim, an Other Priority Claim, or an Intercompany Claim.

        60.    “Governmental Bar Date” means the date that is the 180th day after the Petition
Date.

      61.    “Governmental Unit” shall have the meaning set forth in section 101(27) of the
Bankruptcy Code.

        62.      “GUC Cash Pool” means Cash to be contributed by one or more of the Supporting
Lenders in an amount equal to the sum of (a) $500,000, to be allocated to fund distributions to the
Holders of Allowed General Unsecured Claims against CARBO, and (b)(i) the lesser of
(x) $1,500,000 and (y) such amount as is necessary to render all Allowed General Unsecured
Claims against Asset Guard and StrataGen Unimpaired, or (ii) in the Supporting Lenders’ sole
discretion, such higher amount as necessary to render all Allowed General Unsecured Claims
against Asset Guard and StrataGen Unimpaired. At the DIP Lenders’ election, and in their sole
discretion, all or a portion of the GUC Cash Pool may be funded with any unused Commitments
(as defined in the DIP Credit Agreement) under the DIP Facility as of immediately prior to the
Effective Date; provided that notwithstanding the foregoing, and for the avoidance of doubt, the
funding in full of the GUC Cash Pool shall be the responsibility of the applicable Supporting
Lenders and is a condition precedent to the occurrence of the Effective Date, as set forth in Article
IX.B.10 hereof.

         63.    “GUC Cash Pool Account” means an interest bearing account with a banking
institution selected by the Debtors, in consultation with the Supporting Lenders and the
Committee, if any, established no later than two Business Days prior to the Effective Date and


                                                 7
US 6918838
        Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 13 of 65




funded by the applicable Supporting Lenders on the Effective Date in the amount of the GUC Cash
Pool.

        64.    “Holder” means a Person or Entity holding a Claim against or Interest in a Debtor,
as applicable.

       65.     “Impaired” means, with respect to a Class of Claims or Interests, such Class of
Claims or Interests is not Unimpaired.

        66.     “Indemnification Obligations” means each of the Debtors’ indemnification
obligations for the current and former directors, managers, and officers of the Debtors, whether set
forth in the Debtors’ bylaws, certificates of incorporation or formation, limited liability company
agreements, other organizational or formation documents, board resolutions, management or
indemnification agreements, or employment contracts.

       67.     “Intercompany Claim” means any Claim held against one Debtor by another
Debtor.

        68.    “Intercompany Interest” means an Interest in one Debtor held by another Debtor.

        69.     “Interest” means the common stock, preferred stock, limited liability company
interests, and any other equity, ownership, or profits interests or units of any Debtor, including any
options, warrants, rights, or other securities or agreements to acquire the common stock, preferred
stock, limited liability company interests, or other equity, ownership, or profits interests of any
Debtor (whether or not arising under or in connection with any employment agreement), including
any Claim against the Debtors that is subject to subordination pursuant to section 510(b) of the
Bankruptcy Code arising from or related to any of the foregoing.

        70.    “Interim Compensation Order” means the order to be entered by the Court
establishing procedures for compensation of Professionals.

       71.    “Interim DIP Order” means the Interim Order (I) Authorizing Debtors to
(A) Obtain Postpetition Financing, (B) Grant Senior Liens and Superpriority Administrative
Expense Status, and (C) Utilize Cash Collateral, (II) Granting Adequate Protection to Prepetition
Secured Lenders, (III) Scheduling a Final Hearing, and (IV) Granting Related Relief [Docket No.
37].

        72.    “Internal Revenue Code” means title 26 of the United States Code, 26 U.S.C. §§ 1–
9834.

        73.    “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.

        74.    “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy Code.

        75.     “Liquidating Trust” means that certain trust to be established on the Effective Date
for the benefit of the Holders of Allowed General Unsecured Claims.




                                                  8
US 6918838
        Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 14 of 65




        76.      “Liquidating Trust Agreement” means the agreement to be executed as of the
Effective Date establishing the Liquidating Trust pursuant to this Plan, substantially in the form
filed as part of the Plan Supplement.

         77.    “Liquidating Trust Assets” means (i) the Liquidating Trust Expense Reserve,
(ii) the Avoidance Actions not otherwise released under the Plan, and (iii) the GUC Cash Pool
Account. For the avoidance of doubt, no Avoidance Actions released pursuant to Article VIII of
the Plan shall be included in the Liquidating Trust Assets.

       78.     “Liquidating Trust Expense Reserve” means $100,000 of Cash to be funded by
the applicable Supporting Lenders to the Liquidating Trust on the Effective Date to allow the Plan
Administrator to maintain the Liquidating Trust Assets and to comply with the Plan
Administrator’s obligations under the Plan.

        79.    “Liquidating Trust Interest” means a beneficial interest in the Liquidating Trust
issued to Holders of Allowed General Unsecured Claims on the Effective Date on account of such
Claims.

        80.     “List of Retained Causes of Action” means the schedule of certain Causes of
Action of the Debtors that are not released, waived, or transferred pursuant to the Plan, which shall
be included in the Plan Supplement. For the avoidance of doubt, the List of Retained Causes of
Action shall not include any Causes of Action against any Released Parties.

       81.     “Local Rules” means the Bankruptcy Local Rules of the United States Bankruptcy
Court for the Southern District of Texas.

       82.    “New Board” means the board of directors of Reorganized CARBO appointed by
the Supporting Lenders effective as of the Effective Date.

        83.     “New Organizational Documents” means the form of the certificates or articles of
incorporation, certificates of formation, bylaws, operating agreements, or such other applicable
formation, organizational, and governance documents of each of the Reorganized Debtors, which
shall be in form and substance acceptable to the Supporting Lenders in all respects.

        84.     “Notice and Claims Agent” means Epiq Corporate Restructuring, LLC, the notice,
claims, and solicitation agent proposed to be retained by the Debtors in the Chapter 11 Cases, or
its successor in that capacity.

       85.    “Other Priority Claim” means any Claim against a Debtor other than an
Administrative Claim or a Priority Tax Claim entitled to priority in right of payment under section
507(a) of the Bankruptcy Code, to the extent such claim has not already been paid during the
Chapter 11 Cases.

       86.   “Other Secured Claim” means any Secured Claim other than the Prepetition
Lender Secured Claims.

        87.    “Person” shall have the meaning set forth in section 101(41) of the Bankruptcy
Code.

                                                 9
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 15 of 65




       88.      “Petition Date” means March 29, 2020, the date on which each Debtor Filed its
voluntary petition for relief commencing the Chapter 11 Cases.

        89.     “Plan” means this chapter 11 plan of reorganization, as the same may be further
amended, altered, modified, or supplemented from time to time in accordance with the terms
hereof and the terms of the Restructuring Support Agreement, including the Plan Supplement and
all exhibits, supplements, appendices, and schedules thereto, each of which shall be in form and
substance acceptable to the Debtors and the Supporting Lenders in all respects.

        90.     “Plan Administrator” means the Person selected by the Debtors, with the consent
of the Supporting Lenders, who shall act as the trustee of the Liquidating Trust and shall be
responsible for reconciling General Unsecured Claims after the Effective Date, effectuating
distributions on account thereof from the GUC Cash Pool, and providing all related services as set
forth in Article IV.D of the Plan.

        91.    “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan (as amended, supplemented, or modified from time to time in
accordance with the terms hereof, the Bankruptcy Code, the Bankruptcy Rules, and the
Restructuring Support Agreement), each of which shall be in form and substance acceptable to the
Debtors and the Supporting Lenders in all respects, to be Filed by the Debtors no later than three
Business Days before the deadline to File objections to the Plan, including the following, as
applicable: (a) the Liquidating Trust Agreement; (b) the New Organizational Documents; (c) the
Schedule of Rejected Executory Contracts and Unexpired Leases; (d) the identity of the members
of the New Board and the officers of Reorganized CARBO as of the Effective Date; (e) the List of
Retained Causes of Action; (f) the Exit Facility Documents, if applicable; and (g) any other
documentation necessary or advisable to effectuate the Restructuring Transactions or that is
contemplated by the Plan. The Debtors shall have the right to amend the documents contained in,
and exhibits to, the Plan Supplement through the Effective Date solely in accordance with, and to
the extent permitted by, the Restructuring Support Agreement.

       92.     “Prepetition Agent” means Wilks Brothers, LLC, in its capacity as administrative
agent under the Prepetition Credit Agreement.

       93.    “Prepetition Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 2, 2017, as amended by that certain First Amendment to Amended
and Restated Credit Agreement, dated as of June 7, 2018, and that certain Second Amendment to
Amended and Restated Credit Agreement and Joinder, dated as of June 20, 2019, by and among
CARBO, as borrower, the guarantors party thereto, the Prepetition Lenders, and the Prepetition
Agent.

         94.    “Prepetition Credit Documents” means the Prepetition Credit Agreement and all
other agreements, documents, instruments, and amendments related thereto, including any
guarantee agreements, pledge and collateral agreements, Uniform Commercial Code financing
statements or other perfection documents, intercreditor agreements, subordination agreements, fee
letters, and any other security agreements.

       95.     “Prepetition Lenders” means the lenders party to the Prepetition Credit Agreement.


                                               10
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 16 of 65




        96.    “Prepetition Lender Claim” means any Claim against the Debtors arising under the
Prepetition Credit Documents.

        97.    “Prepetition Lender Deficiency Claim” means any Unsecured deficiency Claim
arising under the Prepetition Credit Documents, which is hereby deemed an Allowed Class 4
General Unsecured Claim against each Debtor and which the Prepetition Lenders, with the consent
of the Debtors, have agreed to limit to $45,000,000, solely for purposes of voting and distributions
with respect to Class 4.

        98.    “Prepetition Lender Secured Claim” means any Secured Claim arising under the
Prepetition Credit Documents.

      99.     “Prepetition Loan Obligations” means, collectively, (i) the aggregate principal
amount owed under the Prepetition Credit Documents, plus (ii) any fees, expenses, and other
amounts required to be paid or reimbursed by the Debtors under the Prepetition Credit Documents.

       100. “Priority Tax Claim” means any Claim entitled to priority, whether Secured or
Unsecured, against a Debtor of a Governmental Unit of the kind specified in section 507(a)(8) of
the Bankruptcy Code.

        101. “Pro Rata” means, unless indicated otherwise, the proportion that an Allowed
Claim in a particular Class bears to the aggregate amount of Allowed Claims in that respective
Class, or the proportion that Allowed Claims in a particular Class bear to the aggregate amount of
Allowed Claims in a particular Class and other Classes entitled to share in the same recovery as
such Allowed Claim under the Plan.

       102. “Professional” means an Entity employed pursuant to a Final Order of the Court in
accordance with sections 327 or 1103 of the Bankruptcy Code and to be compensated for services
rendered before or on the Effective Date, pursuant to sections 327, 328, 329, 330, or 331 of the
Bankruptcy Code.

        103. “Professional Fee Claims” means all Administrative Claims for the compensation
of Professionals and the reimbursement of expenses incurred by such Professionals through and
including the Effective Date to the extent such fees and expenses have not been paid pursuant to
the Interim Compensation Order or any other order of the Court. To the extent the Court denies
or reduces by a Final Order any amount of a Professional’s requested fees and expenses, then the
amount by which such fees or expenses are reduced or denied shall reduce the applicable Allowed
Professional Fee Claim.

       104. “Professional Fee Escrow Account” means an interest-bearing account in an
amount equal to the Professional Fee Reserve Amount and funded by the Debtors on the Effective
Date pursuant to Article II.B.

       105. “Professional Fee Reserve Amount” means the total amount of Professional Fee
Claims estimated in accordance with Article II.B.3.

       106. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the
Chapter 11 Cases.

                                                11
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 17 of 65




       107. “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, the
treatment provided for in section 1124 of the Bankruptcy Code.

        108. “Released Party” means each of the following: (a) the Debtors; (b) each Debtors’
respective current and former officers, directors, managers, and employees, each solely in their
capacity as such and not in any other capacity, including as a holder of any notes issued by a
Debtor; (c) the Reorganized Debtors; (d) the Prepetition Agent and the Prepetition Lenders, solely
in their capacity as such; (e) the DIP Lenders, solely in their capacity as such; (f) the Committee
and the current and former members of the Committee, solely in their capacity as such; and (g) with
respect to each of the foregoing parties under (a) through (f), such party and each of its Affiliates,
predecessors, successors, assigns, subsidiaries, current and former officers and directors,
principals, equity holders, members, partners, managers, employees, agents, advisory board
members, financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals, and such Persons’
or Entities’ respective heirs, executors, estates, and nominees, in each case solely in their capacity
as such. Notwithstanding the foregoing, any Person or Entity that opts out of the releases set forth
in Article VIII.F of the Plan shall not be a Released Party.

        109. “Releasing Party” means each of the following solely in its capacity as such:
(a) the Holders of all Claims or Interests that vote to accept the Plan; (b) the Holders of all Claims
or Interests whose vote to accept or reject the Plan is solicited but who do not vote either to accept
or to reject the Plan; (c) the Holders of all Claims or Interests who vote, or are deemed, to reject
the Plan but do not opt out of granting the releases set forth herein; (d) the Holders of all Claims
and Interests that were given notice of the opportunity to opt out of granting the releases set forth
herein but did not opt out; and (e) the Released Parties.

       110. “Reorganized Asset Guard” means Asset Guard or any successor thereto, by
merger, consolidation, or otherwise on or after the Effective Date.

        111. “Reorganized Asset Guard Interests” means the Interests in Reorganized Asset
Guard to be preserved, retained and outstanding pursuant to the Plan on the Effective Date, which
Interests will be reinstated and retained by Reorganized CARBO on the Effective Date.

       112. “Reorganized CARBO” means CARBO or any successor thereto, by merger,
consolidation, or otherwise, on or after the Effective Date.

        113. “Reorganized CARBO Interests” means the Interests in Reorganized CARBO to
be issued and outstanding pursuant to the Plan on the Effective Date.

       114. “Reorganized Debtors” means, collectively, Reorganized CARBO, Reorganized
Asset Guard, and Reorganized StrataGen.

       115. “Reorganized StrataGen” means StrataGen or any successor thereto, by merger,
consolidation, or otherwise on or after the Effective Date.

        116. “Reorganized StrataGen Interests” means the Interests in Reorganized StrataGen
to be preserved, retained, and outstanding pursuant to the Plan on the Effective Date, which
Interests will be reinstated and retained by Reorganized CARBO on the Effective Date.

                                                 12
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 18 of 65




      117. “Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated March 28, 2020, by and among the Debtors and the Supporting Lenders, as
amended, modified, or supplemented, from time to time.

       118. “Restructuring Transactions” means all actions that may be necessary or
appropriate to effectuate the transactions described in, approved by, or contemplated by the
Restructuring Support Agreement and the Plan, including the Plan Supplement.

        119.     “Schedule of Rejected Executory Contracts and Unexpired Leases” means the
schedule of Executory Contracts and Unexpired Leases to be rejected by the Debtors pursuant to
the Plan, as set forth in the Plan Supplement, as may be amended from time to time prior to the
Effective Date, which schedule shall be subject to the consent of the Supporting Lenders.

        120. “Schedules” means, collectively, the schedules of assets and liabilities, schedules
of Executory Contracts and Unexpired Leases, and statements of financial affairs Filed by the
Debtors pursuant to section 521 of the Bankruptcy Code and in substantial conformance with the
official bankruptcy forms, as the same may have been amended, modified, or supplemented from
time to time.

       121. “Secured” means, when referring to a Claim, a Claim that is: (a) secured by a Lien
on property in which the applicable Estate has an interest, which Lien is valid, perfected, and
enforceable pursuant to applicable law or by reason of a Court order, or that is subject to setoff
pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s interest
in such Estate’s interest in such property or to the extent of the amount subject to setoff, as
applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or (b) otherwise
Allowed pursuant to the Plan as a Secured Claim.

      122. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, as
amended, or any similar federal, state or local law.

       123. “Security” or “Securities” shall have the meaning set forth in section 101(49) of
the Bankruptcy Code.

       124. “StrataGen” means StrataGen, Inc., a Delaware corporation and a Debtor in the
Chapter 11 Cases.

       125.    “StrataGen Interests” means all Interests in StrataGen prior to the Effective Date.

      126.     “Supporting Lenders” has the meaning set forth in the Restructuring Support
Agreement.

        127. “Unexpired Lease” means a lease of nonresidential real property to which one or
more of the Debtors is a party that is subject to assumption or rejection under sections 365 or 1123
of the Bankruptcy Code.

        128. “Unimpaired” means, with respect to a Class of Claims or Interests, such Class
consists of Claims or Interests that are “unimpaired” within the meaning of section 1124 of the
Bankruptcy Code, including through payment in full in Cash or Reinstatement.

                                                 13
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 19 of 65




       129.    “Unsecured” means, when referring to a Claim, a Claim that is not Secured.

       130. “U.S. Trustee” means the Office of the United States Trustee Region 7 for the
Southern District of Texas.

        131. “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and, to the
extent applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

       132.    “Voting Deadline” means June 3, 2020 at 5:00 p.m. Prevailing Central Time.

       133.    “Voting Record Date” means April 27, 2020.

B.     Rules of Interpretation

        For purposes herein: (1) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter gender;
(2) except as otherwise provided, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on particular terms and
conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; (3) except as otherwise provided, any reference herein to an existing
document or exhibit having been Filed or to be Filed shall mean that document or exhibit, as it
may thereafter be amended, restated, supplemented, or otherwise modified in accordance with the
terms of the Plan and the Restructuring Support Agreement; (4) unless otherwise specified, all
references herein to “Articles” are references to Articles of the Plan; (5) unless otherwise stated,
the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular
portion of the Plan; (6) captions and headings to Articles are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation hereof; (7) the words
“include” and “including,” and variations thereof, shall not be deemed to be terms of limitation,
and shall be deemed to be followed by the words “without limitation”; (8) the rules of construction
set forth in section 102 of the Bankruptcy Code shall apply; (9) any term used in capitalized form
herein that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy
Rules, as the case may be; and (10) any docket number references in the Plan shall refer to the
docket number of any document Filed with the Court in the Chapter 11 Cases.

C.     Computation of Time

        Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a)
shall apply in computing any period of time prescribed or allowed herein. If the date on which a
transaction, action, or event shall or may occur pursuant to the Plan is a day that is not a Business
Day, then such transaction, action, or event shall instead occur on the next succeeding Business
Day.

D.     Governing Law

      Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State

                                                  14
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 20 of 65




of Delaware, without giving effect to the principles of conflict of laws, shall govern the rights,
obligations, construction, and implementation of the Plan and any agreements, documents,
instruments, or contracts executed or entered into in connection with the Plan (except as otherwise
set forth in those agreements, in which case the governing law of such agreement shall control);
provided that corporate, partnership, or limited liability company governance matters relating to
the Debtors or the Reorganized Debtors, as applicable, shall be governed by the laws of the state
of incorporation or formation (as applicable) of the applicable Debtor or Reorganized Debtor.

E.     Reference to Monetary Figures

      All references in the Plan to monetary figures shall refer to currency of the United States
of America, unless otherwise expressly provided herein.

F.     Reference to the Debtors or the Reorganized Debtors

        Except as otherwise specifically provided in the Plan to the contrary, references in the Plan
to the Debtors or the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors,
as applicable, to the extent the context requires.

G.     Consent Rights of the Supporting Lenders

        Notwithstanding anything herein to the contrary, any and all approval, consent, or similar
rights of the Supporting Lenders set forth in the Restructuring Support Agreement, including with
respect to the form and substance of the Plan and the Plan Supplement, the Definitive Documents,
and any amendments, restatements, supplements, or other modifications to such documents, and
any consents, waivers, or other deviations under or from any such documents, shall be incorporated
herein by this reference and fully enforceable as if stated in full herein.

H.     Controlling Document

        Except as otherwise set forth herein or in the Confirmation Order, in the event of an
inconsistency between the Plan, the Restructuring Support Agreement, the Disclosure Statement,
or any order (other than the Confirmation Order) referenced in the Plan (or any exhibits, schedules,
appendices, supplements, or amendments to any of the foregoing, other than the Plan Supplement),
the terms of the Plan shall control in all respects. In the event of an inconsistency between the
Plan and the Plan Supplement, the terms of the relevant document in the Plan Supplement shall
control (unless stated otherwise in such Plan Supplement document or in the Confirmation Order).
In the event of an inconsistency between the Confirmation Order and the Plan, the Confirmation
Order shall control.

                               ARTICLE II.
             ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS,
                          AND PRIORITY CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and
Priority Tax Claims have not been classified and, thus, are excluded from the Classes of Claims
and Interests set forth in Article III hereof.


                                                 15
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 21 of 65




A.     Administrative Claims

         Except with respect to Administrative Claims that are Professional Fee Claims, and except
to the extent that an Administrative Claim has already been paid during the Chapter 11 Cases or a
Holder of an Allowed Administrative Claim and the applicable Debtor(s) agree to less favorable
treatment, each Holder of an Allowed Administrative Claim shall be paid in full in Cash on the
latest of: (a) on or as soon as reasonably practicable after the Effective Date if such Administrative
Claim is Allowed as of the Effective Date; (b) on or as soon as reasonably practicable after the
date such Administrative Claim is Allowed; and (c) the date such Allowed Administrative Claim
becomes due and payable, or as soon thereafter as is reasonably practicable; provided that Allowed
Administrative Claims that arise in the ordinary course of the Debtors’ businesses shall be paid in
the ordinary course of business in accordance with the terms and subject to the conditions of any
agreements governing, instruments evidencing, or other documents relating to such transactions.

        Except as otherwise provided in this Article II.A, requests for payment of Administrative
Claims must be Filed and served on the Reorganized Debtors pursuant to the procedures specified
in the Confirmation Order and the notice of entry of the Confirmation Order no later than the
Administrative Claims Bar Date. Holders of Administrative Claims that are required to, but do
not, File and serve a request for payment of such Administrative Claims by such dates shall be
forever barred, estopped, and enjoined from asserting such Administrative Claims against the
Debtors, the Reorganized Debtors, or their respective assets or property and such Administrative
Claims shall be deemed discharged as of the Effective Date. Objections to such requests, if any,
must be Filed and served on the Reorganized Debtors and the requesting party no later than 60
days after the Effective Date or such other date fixed by the Court. Notwithstanding the foregoing,
no request for payment of an Administrative Claim need be Filed with respect to an Administrative
Claim that is Allowed prior to the occurrence of the Effective Date.

B.     Professional Compensation

       1.      Final Fee Applications

        All final requests for payment of Professional Fee Claims, including the Professional Fee
Claims incurred during the period from the Petition Date through and including the Effective Date,
shall be Filed and served on the Reorganized Debtors no later than 45 days after the Effective Date.
Each such final request will be subject to approval by the Court after notice and a hearing in
accordance with the procedures established by the Bankruptcy Code and prior orders of the Court
in the Chapter 11 Cases, and once approved by the Court, shall be promptly paid from the
Professional Fee Escrow Account up to its full Allowed amount. If the Professional Fee Escrow
Account is insufficient to fund the full Allowed amounts of all Professional Fee Claims, remaining
unpaid Allowed Professional Fee Claims shall be promptly paid by the Reorganized Debtors
without any further action or order of the Court.

        Except as otherwise provided in the Plan, Professionals may be paid in accordance with
the Interim Compensation Order.




                                                 16
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 22 of 65




       2.      Professional Fee Escrow Account

        Immediately prior to the Effective Date, the Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve Amount. At
the DIP Lenders’ election, and in their sole discretion, all or a portion of the Professional Fee
Reserve Amount may be funded with any unused Commitments (as defined in the DIP Credit
Agreement) under the DIP Facility as of immediately prior to the Effective Date. The Professional
Fee Escrow Account shall not be subject to any Lien and shall be maintained in trust solely for the
benefit of the Professionals, including with respect to whom fees or expenses have been held back
pursuant to the Interim Compensation Order. The funds in the Professional Fee Escrow Account
shall not be considered property of the Estates or of the Reorganized Debtors. The amount of
Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals
from the Professional Fee Escrow Account as soon as reasonably practicable after such
Professional Fee Claims are Allowed by a Final Order. When all such Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional Fee Escrow
Account shall promptly be turned over to the Reorganized Debtors without any further action or
order of the Court.

       3.      Professional Fee Reserve Amount

        Professionals shall reasonably estimate their unpaid Professional Fee Claims before and as
of the Effective Date, and shall deliver such estimate to the Debtors in writing via email no later
than five Business Days before the Effective Date, provided, however, that such estimate shall not
be deemed to limit the amount of the fees and expenses that are the subject of the Professional’s
final request for payment of Professional Fee Claims. If a Professional does not timely provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and unbilled fees and
expenses of such Professional. Notwithstanding anything to the contrary, the Debtors, subject to
the approval of the Supporting Lenders, will determine the Professional Fee Reserve Amount.

       4.      Post-Effective Date Fees and Expenses

        Except as otherwise specifically provided in the Plan, from and after the Effective Date,
the Debtors or Reorganized Debtors shall be authorized to, in the ordinary course of business and
without any further notice or application to or action, order, or approval of the Court, pay in Cash
the reasonable, actual, and documented legal, professional, or other fees and expenses related to
implementation of the Plan and Consummation incurred on or after the Effective Date by the
Professionals (including any fees related to the preparation of Professional fee applications). Upon
the Effective Date, any requirement that Professionals comply with sections 327 through 331, 363,
and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after
such date shall terminate, and the Debtors or Reorganized Debtors may employ and pay any
Professional for fees and expenses incurred after the Effective Date in the ordinary course of
business without any further notice to or action, order, or approval of the Court.

C.     DIP Facility Claims

        Notwithstanding anything to the contrary herein, on the Effective Date, in exchange for
and in full and final satisfaction, compromise, settlement, release, and discharge of its DIP Facility


                                                 17
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 23 of 65




Claim, each Holder of a DIP Facility Claim shall, at its election and in its sole discretion,
voluntarily: (i) receive, together with its recovery on account of its Allowed Prepetition Lender
Secured Claim, its Pro Rata share of the DIP Lender/Prepetition Lender Equity Distribution;
(ii) convert all of its DIP Facility Claims into the loans under the Exit Facility; and/or (iii) elect to
receive any combination of (i) and (ii) (such election, a “DIP Facility Treatment Election”). Each
Holder of a DIP Facility Claim shall submit its DIP Facility Treatment Election in writing to
counsel for the Debtors no later than three Business Days before the Confirmation Hearing. Upon
the indefeasible payment or satisfaction in Cash and/or in the form of the DIP Lender/Prepetition
Equity Distribution and/or the loans under the Exit Facility, on the Effective Date, all Liens granted
to secure the Allowed DIP Facility Claims shall be terminated and of no further force and effect.

D.      Priority Tax Claims

        Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of and in
exchange for each Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim
shall be treated in accordance with the terms set forth in sections 511 and 1129(a)(9)(C) of the
Bankruptcy Code.

E.      Statutory Fees

        All fees payable pursuant to 28 U.S.C. § 1930(a) prior to the Effective Date shall be paid
by the Debtors on the Effective Date. After the Effective Date, the Reorganized Debtors or the
Plan Administrator, as applicable, shall pay any and all such fees for each quarter (including any
fraction thereof) until the Chapter 11 Cases are converted, dismissed, or a final decree is issued,
whichever occurs first. The Debtors shall File all quarterly reports due prior to the Effective Date
when they become due, in a form reasonably acceptable to the U.S. Trustee. After the Effective
Date, the Reorganized Debtors or the Plan Administrator, as applicable, shall File quarterly reports
when they become due, in a form reasonably acceptable to the U.S. Trustee.

                              ARTICLE III.
         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.      Summary of Classification

        Claims and Interests, except for Administrative Claims, Professional Fee Claims, Cure
Claims, DIP Facility Claims, and Priority Tax Claims, are classified in the Classes set forth in this
Article III. A Claim or Interest is classified in a particular Class only to the extent that the Claim
or Interest qualifies within the description of that Class and is classified in other Classes to the
extent that any portion of the Claim or Interest qualifies within the description of such other
Classes. A Claim or Interest also is classified in a particular Class for the purpose of receiving
distributions pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that
Class and has not been paid, released, or otherwise satisfied prior to the Effective Date. The Plan
constitutes a separate chapter 11 plan of reorganization for each Debtor, and the classifications set
forth in Classes 1 through 8 shall be deemed to apply separately to each Debtor. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors (i.e., there will be 8



                                                   18
US 6918838
         Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 24 of 65




Classes for each Debtor); provided that any Class that is vacant as to a particular Debtor will be
treated in accordance with Article III.E below.

        The classification of Claims and Interests against each Debtor (as applicable) pursuant to
the Plan is as follows:

 Class        Claim or Interest                       Status                    Voting Rights
   1          Other Priority Claims                   Unimpaired                Presumed to Accept
     2        Other Secured Claims                    Unimpaired                Presumed to Accept
     3        Prepetition Lender Secured Claims       Impaired                  Entitled to Vote
     4        General Unsecured Claims                Impaired                  Entitled to Vote
     5        Intercompany Claims                     Unimpaired / Impaired     Not Entitled to Vote
     6        Intercompany Interests                  Unimpaired / Impaired     Not Entitled to Vote
     7        Section 510(b) Claims                   Impaired                  Deemed to Reject
     8        CARBO Interests                         Impaired                  Deemed to Reject

B.       Treatment of Claims and Interests

         1.        Class 1 – Other Priority Claims

                   a.     Classification: Class 1 consists of Other Priority Claims.

                   b.     Treatment: On the Effective Date, in full and final satisfaction,
                          compromise, settlement, release, and discharge of, and in exchange for,
                          each Allowed Other Priority Claim, each Holder thereof shall receive, at the
                          Debtors’ election, either (i) payment in full, in Cash, of the unpaid portion
                          of its Allowed Other Priority Claim or (ii) such other treatment as may be
                          agreed to by such Holder and the Debtors.

                   c.     Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Other
                          Priority Claim will be conclusively presumed to have accepted the Plan
                          pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the Holders
                          of Other Priority Claims will not be entitled to vote to accept or reject the
                          Plan.

         2.        Class 2 – Other Secured Claims

                   a.     Classification: Class 2 consists of Other Secured Claims.

                   b.     Treatment: Except to the extent that a Holder of an Allowed Other Secured
                          Claim agrees to a less favorable treatment, in full and final satisfaction,
                          compromise, settlement, release, and discharge of, and in exchange for, its
                          Allowed Other Secured Claim, each Holder of such Claim shall receive, at
                          the Debtors’ election, either (i) Cash equal to the full Allowed amount of its

                                                     19
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 25 of 65




                    Other Secured Claim on the later of (x) the Effective Date and (y) the date
                    payment on account of such Claim is due, (ii) Reinstatement of such
                    Holder’s Allowed Other Secured Claim, (iii) the return or abandonment of
                    the collateral securing such Allowed Other Secured Claim to such Holder,
                    or (iv) such other treatment as may be agreed to by such Holder and the
                    Debtors.

             c.     Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other
                    Secured Claim will be conclusively presumed to have accepted the Plan
                    pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the Holders
                    of Other Secured Claims will not be entitled to vote to accept or reject the
                    Plan.

       3.    Class 3 – Prepetition Lender Secured Claims

             a.     Classification: Class 3 consists of the Prepetition Lender Secured Claims.

             b.     Allowance: On the Effective Date, the Prepetition Lender Claims in Class
                    3 shall be deemed Allowed in the amount of not less than $20,000,000,
                    unless otherwise agreed by the Debtors and the Prepetition Lenders.

             c.     Treatment: On the Effective Date, in full and final satisfaction,
                    compromise, settlement, release, and discharge of, and in exchange for, its
                    Allowed Prepetition Lender Secured Claim, each Holder of an Allowed
                    Prepetition Lender Secured Claim shall receive, together with its recovery
                    on account of its DIP Facility Claims (except to the extent that all or any
                    portion of such DIP Facility Claims are converted into loans under the Exit
                    Facility), its Pro Rata share of the DIP Lender/Prepetition Lender Equity
                    Distribution.

             d.     Voting: Class 3 is Impaired under the Plan. Holders of Allowed Prepetition
                    Lender Secured Claims will be entitled to vote to accept or reject the Plan.

       4.    Class 4 ─ General Unsecured Claims

             a.     Classification: Class 4 consists of all Allowed General Unsecured Claims.

             b.     Treatment: On the Effective Date, in full and final satisfaction,
                    compromise, settlement, release, and discharge of, and in exchange for, its
                    Allowed General Unsecured Claim, each Holder of an Allowed General
                    Unsecured Claim against a Debtor shall receive its Pro Rata share of (i) the
                    portion of the GUC Cash Pool allocated to Holders of Allowed General
                    Unsecured Claims of such Debtor, pursuant to the Plan, and (ii) as
                    applicable, the Liquidating Trust Interests to the extent allocated to Holders
                    of Allowed General Unsecured Claims of such Debtor pursuant to the Plan.

                    For each Debtor as to which Class 4 General Unsecured Claims votes to
                    accept the Plan, the Supporting Lenders will waive their right to a

                                              20
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 26 of 65




                    distribution on account of their respective Prepetition Lender Deficiency
                    Claims against such Debtor, and for each Debtor as to which Class 4
                    General Unsecured Claims votes to reject the Plan, the Supporting Lenders
                    will retain their respective right to receive recovery on account of their
                    Prepetition Lender Deficiency Claims against such Debtor. For the
                    avoidance of doubt, the Supporting Lenders shall retain their right to vote
                    on account of their respective Prepetition Lender Deficiency Claims.

             c.     Voting: Class 4 is Impaired under the Plan. Holders of Allowed General
                    Unsecured Claims will be entitled to vote to accept or reject the Plan.

       5.    Class 5 ─ Intercompany Claims

             a.     Classification: Class 5 consists of all Intercompany Claims.

             b.     Treatment: On the Effective Date, in full and final satisfaction,
                    compromise, settlement, release, and discharge of, and in exchange for,
                    each Intercompany Claim, each Intercompany Claim shall, at the
                    Reorganized Debtors’ election, be (i) Unimpaired and Reinstated or
                    (ii) Impaired and cancelled and released without any distribution.

             c.     Voting: Intercompany Claims are either Unimpaired, in which case the
                    Holders of such Intercompany Claims are conclusively presumed to have
                    accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code, or
                    Impaired and not receiving any distribution under the Plan, in which case
                    the Holders of such Intercompany Claims are deemed to have rejected the
                    Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, no
                    Holder of an Intercompany Claim will be entitled to vote to accept or reject
                    the Plan.

       6.    Class 6 ─ Intercompany Interests

             a.     Classification: Class 6 consists of all Intercompany Interests.

             b.     Treatment: Intercompany Interests shall be Reinstated as of the Effective
                    Date or, at the Reorganized Debtors’ election, shall be cancelled. No
                    distribution shall be made on account of any Intercompany Interests.

                    To the extent Intercompany Interests are Reinstated under the Plan, such
                    Reinstatement is solely for the purposes of administrative convenience, for
                    the ultimate benefit of the Holders of the Reorganized CARBO Interests,
                    and in exchange for the Debtors’ and Reorganized Debtors’ agreement
                    under the Plan to make certain distributions to the Holders of Allowed
                    Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
                    Plan, on and after the Effective Date, each Intercompany Interest shall
                    continue to be owned by the Reorganized Debtor, the predecessor Entity of
                    which owned such Intercompany Interest prior to the Effective Date.


                                             21
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 27 of 65




               c.     Voting: Intercompany Interests are either Unimpaired, in which case the
                      Holders of such Intercompany Interests conclusively are presumed to have
                      accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code, or
                      Impaired, in which case the Holders of such Intercompany Interests are
                      deemed to have rejected the Plan pursuant to section 1126(g) of the
                      Bankruptcy Code. Therefore, no Holder of an Intercompany Interest will
                      be entitled to vote to accept or reject the Plan.

       7.      Class 7 – Section 510(b) Claims

               a.     Classification: Class 7 consists of all Section 510(b) Claims.

               b.     Treatment: On the Effective Date, all Section 510(b) Claims shall be
                      cancelled, released, discharged, and extinguished. Holders of Section
                      510(b) Claims shall not receive any distribution on account thereof. The
                      Debtors believe that no Section 510(b) Claims exist.

               c.     Voting: Section 510(b) Claims are Impaired under the Plan. Each Holder
                      of a Section 510(b) Claim will be conclusively deemed to have rejected the
                      Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, no
                      Holder of a Section 510(b) Claim will be entitled to vote to accept or reject
                      the Plan.

       8.      Class 8 – CARBO Interests

               a.     Classification: Class 8 consists of all CARBO Interests.

               b.     Treatment: On the Effective Date, all CARBO Interests shall be cancelled,
                      released, discharged, and extinguished. Holders of CARBO Interests shall
                      not receive any distribution on account of such Interests.

               c.     Voting: CARBO Interests are Impaired under the Plan. Each Holder of a
                      CARBO Interest will be conclusively deemed to have rejected the Plan
                      pursuant to section 1126(g) of the Bankruptcy Code. Therefore, no Holder
                      of CARBO Interests will be entitled to vote to accept or reject the Plan.

C.     Special Provision Governing Unimpaired Claims

        Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’ rights in
respect of any Unimpaired Claims, including all rights in respect of legal and equitable defenses
to or setoffs or recoupment against any such Unimpaired Claims.

D.     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

        The Debtors reserve the right to seek Confirmation of the Plan pursuant to section 1129(b)
of the Bankruptcy Code with respect to any rejecting Class of Claims or Interests, and the Filing
of the Plan shall constitute a motion for such relief.


                                                 22
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 28 of 65




E.     Elimination of Vacant Classes

       Any Class of Claims that does not contain an Allowed Claim or a Claim temporarily
Allowed by the Court for voting purposes as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for
purposes of determining acceptance or rejection of the Plan by such Class pursuant to section
1129(a)(8) of the Bankruptcy Code.

F.     Subordinated Claims

        Except as may be the result of the settlement described in Article VIII.A of the Plan, the
allowance, classification, and treatment of all Claims and Interests and the respective distributions
and treatments under the Plan take into account and conform to the relative priority and rights of
the Claims and Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles of equitable
subordination, section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of
the Bankruptcy Code, the Debtors or Reorganized Debtors reserve the right to reclassify any Claim
or Interest in accordance with any contractual, legal, or equitable subordination relating thereto.

G.     Right to Convert any Chapter 11 Case

       The Debtors reserve the right, in consultation with the Supporting Lenders, to seek
conversion of any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code at
any time, including in the event that the vote of any Class of Claims or Interests at a particular
Debtor would cause the Plan to fail with respect to such Debtor.

                                  ARTICLE IV.
                     MEANS FOR IMPLEMENTATION OF THE PLAN

A.     Sources of Plan Consideration

       The Debtors, the Reorganized Debtors, and/or the Plan Administrator, as applicable, shall
fund distributions under the Plan as follows:

       1.      Cash on Hand/DIP Facility Borrowings

        On the Effective Date, the Debtors shall pay or otherwise provide for the funding of the
Administrative and Priority Claims Reserve and shall make all other distributions required to be
made by the Debtors under the Plan using Cash on hand as of the Effective Date, including Cash
from operations and the proceeds of borrowings under the DIP Facility or the Exit Facility (as
needed). All remaining Cash on hand as of the Effective Date, after payment or funding of the
Administrative and Priority Claims Reserve and all other distributions required to be made by the
Debtors on the Effective Date, including Cash from operations and the proceeds of borrowings
under the DIP Facility or the Exit Facility (as needed), but excluding the Cash funded into the
(i) Professional Fee Escrow Account, (ii) GUC Cash Pool Account, and (iii) Liquidating Trust
Expense Reserve, shall be retained by or transferred to, as applicable, the Reorganized Debtors.
Cash payments to be made pursuant to the Plan will be made by the Debtors, the Reorganized
Debtors, or the Plan Administrator, as applicable. The Reorganized Debtors will be entitled to

                                                 23
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 29 of 65




transfer funds between and among themselves as they determine to be necessary or appropriate to
enable the Reorganized Debtors to satisfy their obligations under the Plan. Except as set forth
herein, any changes in intercompany account balances resulting from such transfers will be
accounted for and settled in accordance with the Debtors’ historical intercompany account
settlement practices and will not violate the terms of the Plan.

       2.      Issuance and Distribution of Reorganized CARBO Interests

        On the Effective Date, Reorganized CARBO shall be authorized to and shall issue the
Reorganized CARBO Interests in accordance with the terms of the Plan without the need for any
further corporate action. All of the Reorganized CARBO Interests, when so issued, shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution and issuance of the
Reorganized CARBO Interests under the Plan shall be governed by the terms and conditions set
forth in the Plan applicable to such distribution or issuance and by the terms and conditions of the
instruments evidencing or relating to such distribution or issuance, which terms and conditions
shall bind each Entity receiving such distribution or issuance.

       3.      Exit Facility

        On the Effective Date, the Reorganized Debtors may, at the election of the DIP Lenders,
in their sole discretion pursuant to Article II.C, enter into the Exit Facility in accordance with the
terms of the Exit Facility Term Sheet. The Confirmation Order shall constitute approval of the
Exit Facility (including the transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations to be incurred and fees paid by the Reorganized Debtors
in connection therewith), and authorization for the Reorganized Debtors to enter into and perform
under the Exit Facility Documents and such other documents as may be required or appropriate.

        The Exit Facility Documents shall constitute legal, valid, binding, and authorized
obligations of the Reorganized Debtors, enforceable in accordance with their terms. The financial
accommodations to be extended pursuant to the Exit Facility Documents are being extended, and
shall be deemed to have been extended, in good faith, for legitimate business purposes, are
reasonable, shall not be subject to avoidance, recharacterization, or subordination (including
equitable subordination) for any purposes whatsoever, whether under the Bankruptcy Code or
other applicable non-bankruptcy law, and shall not constitute preferential transfers, fraudulent
transfers, obligations, or conveyances, or other voidable transfers or obligations under the
Bankruptcy Code or any other applicable non-bankruptcy law. On the Effective Date, all of the
Liens and security interests to be granted in accordance with the Exit Facility Documents
(including any Liens and security interests previously granted with respect to the Prepetition Credit
Documents or the DIP Facility Documents that are deemed to be granted in accordance with the
Exit Facility Documents) (a) shall be legal, binding, and enforceable Liens on, and security
interests in, the collateral granted thereunder in accordance with the terms of the Exit Facility
Documents, (b) shall be deemed automatically perfected on the Effective Date, subject only to
such Liens and security interests as may be permitted under the Exit Facility Documents, and
(c) shall not be subject to avoidance, recharacterization, or subordination (including equitable
subordination) for any purposes whatsoever and shall not constitute preferential transfers,
fraudulent transfers, obligations, or conveyances, or other voidable transfers or obligations under
the Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized Debtors and the

                                                 24
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 30 of 65




persons and entities granted such Liens and security interests are authorized to make all filings and
recordings, and to obtain all governmental approvals and consents necessary to establish and
perfect such Liens and security interests under the provisions of the applicable state, provincial,
federal, or other law (whether domestic or foreign) that would be applicable in the absence of the
Plan and the Confirmation Order (it being understood that perfection shall occur automatically by
virtue of the entry of the Confirmation Order, and any such filings, recordings, approvals, and
consents shall not be required), and will thereafter cooperate to make all other filings and
recordings that otherwise would be necessary under applicable law to give notice of such Liens
and security interests to third parties.

B.     Restructuring Transactions

         On the Effective Date, or as soon as reasonably practicable thereafter, the Reorganized
Debtors shall undertake the Restructuring Transactions, including: (1) the execution and delivery
of any appropriate agreements or other documents of merger, consolidation, restructuring,
conversion, disposition, sale, transfer, dissolution, or liquidation containing terms that are
consistent with the terms of the Plan, and that satisfy the requirements of applicable law and any
other terms to which the applicable Entities may agree; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of any asset, property,
right, liability, debt, or obligation on terms consistent with the terms of the Plan; (3) the rejection,
assumption, or assumption and assignment, as applicable, of Executory Contracts and Unexpired
Leases; (4) the filing of appropriate certificates or articles of incorporation, reincorporation,
merger, consolidation, conversion, or dissolution pursuant to applicable state law; (5) the issuance
of securities, including the Reorganized CARBO Interests, which shall be authorized and approved
in all respects in each case without further action being required under applicable law, regulation,
order, or rule; (6) the execution and delivery of the Exit Facility Documents; (7) the execution and
delivery of Definitive Documentation not otherwise included in the foregoing, if applicable; and
(8) all other actions that the Reorganized Debtors determine to be necessary or appropriate,
including making filings or recordings that may be required by applicable law. The Confirmation
Order shall and shall be deemed to, pursuant to sections 363, 1123, and 1145(a) of the Bankruptcy
Code, authorize, among other things, all actions as may be necessary or appropriate to effect any
transaction described in, approved by, contemplated by, or necessary to effectuate the Plan,
including the Restructuring Transactions.

C.     Vesting of Assets in the Reorganized Debtors

        Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated herein or therein, on the Effective Date: (a) all
property in each Estate, including all Causes of Action (other than Avoidance Actions), and any
property acquired by any of the Debtors, in each case other than the Liquidating Trust Assets, shall
vest in each applicable Reorganized Debtor, free and clear of all Liens, Claims, charges, or other
encumbrances; and (b) the Liquidating Trust Assets shall vest in the Liquidating Trust, free and
clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective Date, except
as otherwise provided in the Plan, each Reorganized Debtor may operate its business and may use,
acquire, or dispose of property, and compromise or settle any Claims, Interests, or Causes of
Action (other than Avoidance Actions) without supervision or approval by the Court and free of
any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                                                  25
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 31 of 65




        Except with respect to Liens and security interests securing the Exit Facility or as otherwise
provided for in the Plan, to the extent that any Holder of a Secured Claim that has been satisfied
or discharged in full pursuant to the Plan, or any agent for such Holder, has filed or recorded
publicly any Liens and/or security interests to secure such Holder’s Secured Claim, as soon as
practicable on or after the Effective Date, such Holder (or the agent for such Holder) shall take
any and all steps requested by the Debtors, the Reorganized Debtors, or any administrative agent
under the Exit Facility Documents that are necessary to cancel and/or extinguish such Liens and/or
security interests.

       After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental agency where the
property vested in accordance with the foregoing paragraph is or was located, which provide that
such property is conveyed to and vested in the Reorganized Debtors. The Court order(s) or
assignment(s) may designate all Liens, Claims, encumbrances, or other interests which appear of
record and/or from which the property is being transferred, assigned and/or vested free and clear
of. The Plan shall be conclusively deemed to be adequate notice that such Lien, Claim,
encumbrance, or other interest is being extinguished and no notice, other than by the Plan, shall be
given prior to the presentation of such Court order(s) or assignment(s). Any Person having a Lien,
Claim, encumbrance, or other interest against any of the property vested in accordance with the
foregoing paragraph shall be conclusively deemed to have consented to the transfer, assignment
and vesting of such property to or in the Reorganized Debtors free and clear of all Liens, Claims,
charges or other encumbrances by failing to object to confirmation of the Plan, except as otherwise
provided in the Plan.

D.     Plan Administrator and Liquidating Trust

       1.      Plan Administrator

         Upon the Effective Date, (a) the applicable Supporting Lenders shall fund the GUC Cash
Pool and (b) the Plan Administrator shall be appointed to reconcile General Unsecured Claims of
each Debtor, effectuate distributions on account thereof from the GUC Cash Pool, and conduct all
related services. The Plan Administrator, as a representative of the Debtors’ Estates appointed
under section 1123(b)(3)(B) of the Bankruptcy Code, shall have all the rights and powers to
implement the provisions of the Plan pertaining to the Plan Administrator, including the right to
(a) make distributions from the GUC Cash Pool as contemplated in the Plan, (b) establish and
administer any necessary reserves from the GUC Cash Pool for Disputed General Unsecured
Claims that may be required; and (c) object to Disputed General Unsecured Claims and prosecute,
settle, compromise, withdraw, or resolve in any manner approved by the Court such Disputed
General Unsecured Claims. The Plan Administrator shall not be required to give any bond or
surety or other security for the performance of its duties unless otherwise ordered by the Court.
The reasonable costs and expenses incurred by the Plan Administrator in performing the duties set
forth in the Plan shall be paid solely from the Liquidating Trust Expense Reserve in accordance
with the Liquidating Trust Agreement. The Reorganized Debtors shall provide the Plan
Administrator with reasonable access to all relevant books and records so as to enable the Plan
Administrator to carry out its duties.



                                                 26
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 32 of 65




       2.      Liquidating Trust

        On the Effective Date, the Liquidating Trust will be formed with the primary purpose
of liquidating the Liquidating Trust Assets and making distributions to Holders of Allowed
General Unsecured Claims on account of their Liquidating Trust Interests. The Liquidating Trust
will be deemed created and effective without any further action by the Court or any party. The
Liquidating Trust will have no objective to continue or engage in the conduct of a trade or business,
except to the extent reasonably necessary to, and consistent with, the liquidating purpose of the
Liquidating Trust. Upon the transfer of the Liquidating Trust Assets as more fully set forth in the
Liquidating Trust Agreement, the Debtors will have no reversionary or further interest in or with
respect to the Liquidating Trust Assets.

        The Plan Administrator shall sign the Liquidating Trust Agreement and cause the
Liquidating Trust to accept, on behalf of the holders of the Liquidating Trust Interests, the
Liquidating Trust Assets; provided, however, that the Plan Administrator, on behalf of the
Liquidating Trust, may abandon or otherwise not accept any assets that the Plan Administrator
believes, in good faith, have no value to the Liquidating Trust. Any assets so abandoned or
otherwise not accepted by the Liquidating Trust shall not vest in the Liquidating Trust. As of the
Effective Date, all assets vested in the Liquidating Trust and all assets dealt with in the Plan shall
be free and clear of all Liens, Claims, and Interests except as otherwise specifically provided in
the Plan or in the Confirmation Order.

      On the Effective Date, the applicable Supporting Lenders shall fund the Liquidating Trust
Expense Reserve, which reserve shall be included in the Liquidating Trust Assets.

       3.      Certain Powers and Duties of the Liquidating Trust and Plan Administrator

        The Plan Administrator shall be the exclusive trustee of the Liquidating Trust Assets for
purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3) and shall continue to have all of the
rights and powers granted to the Debtors and the Plan Administrator as set forth in this Plan and
applicable non-bankruptcy law. The powers, rights, and responsibilities of the Plan Administrator
shall be specified in the Liquidating Trust Agreement and shall include the authority and
responsibility to: (a) receive, manage, invest, supervise, and protect the Liquidating Trust Assets;
(b) pay taxes or other obligations incurred by the Liquidating Trust; (c) retain and compensate,
without further order of the Court, the services of employees, professionals, and consultants to
advise and assist in the administration, prosecution, and distribution of the Liquidating Trust
Assets; (d) calculate and implement distributions of Liquidating Trust Assets; (e) prosecute,
compromise, and settle, in accordance with the specific terms of the Liquidating Trust Agreement,
the Avoidance Actions other than Avoidance Actions released pursuant to the terms of this Plan;
and (f) resolve issues involving General Unsecured Claims after the Effective Date.

       All expenses incurred by the Liquidating Trust and the Plan Administrator shall be the sole
responsibility of and paid by the Liquidating Trust, in accordance with the Liquidating Trust
Agreement.

        In no event later than three months after the Effective Date, and on a quarterly basis
thereafter until all Cash held by the Liquidating Trust has been released or paid out in accordance


                                                 27
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 33 of 65




with the Plan, the Plan Administrator shall file with the Bankruptcy Court a report setting forth the
amounts, recipients, and dates of all Distributions made by the Plan Administrator under the Plan
through each applicable reporting period.

E.     U.S. Federal Income Tax Treatment of the Liquidating Trust for the Liquidating Trust
       Assets; Tax Reporting and Tax Payment Obligations

        For U.S. federal income tax purposes, it is intended that the Liquidating Trust be classified
as a “liquidating trust” under Treasury Regulation Section 301.7701-4(d). Accordingly, for U.S.
federal income tax purposes, it is intended that the beneficiaries of the Liquidating Trust be treated
as if they had received a Distribution from the Estates of an undivided interest in each of the
Liquidating Trust Assets (to the extent of the value of their respective interests therein) and then
contributed such interests to the Liquidating Trust.

       1.      Liquidating Trust Assets Treated as Owned by Beneficiaries of Liquidating Trust

       For all U.S. federal income tax purposes, all parties shall treat the transfer of Liquidating
Trust Assets (net of any applicable liabilities) to the Liquidating Trust for the benefit of the
beneficiaries thereof as (a) a transfer by the Debtors of the Liquidating Trust Assets directly to the
beneficiaries of the Liquidating Trust (to the extent of the value of their respective interests in the
Liquidating Trust Assets), followed by (b) the transfer of the Liquidating Trust Assets by the
beneficiaries of the Liquidating Trust (to the extent of the value of their respective interests in the
Liquidating Trust Assets) to the Liquidating Trust in exchange for the Liquidating Trust Interests.
Accordingly, for U.S. federal income tax purposes, the Liquidating Trust shall be treated as a
grantor trust, and the beneficiaries of the Liquidating Trust shall be treated as the grantors of the
Liquidating Trust and the owners of the assets thereof.

       2.      Tax Reporting

         The Plan Administrator shall be responsible for filing all U.S. federal, state, local and
foreign tax returns, including, but not limited to, any documentation related thereto, for the
Liquidating Trust. The Plan Administrator shall file all tax returns for the Liquidating Trust as a
grantor trust pursuant to Treasury Regulation Section 1.671-4(a) and in accordance with this
Article IV.E. Within a reasonable time following the end of the taxable year, the Plan
Administrator shall send to each holder of a beneficial interest appearing on its record during such
year, a separate statement setting forth such holder’s share of items of income, gain, loss, deduction
or credit and each such holder shall report such items on their U.S. federal income tax returns. The
Plan Administrator shall allocate the taxable income, gain, loss, deduction or credit of the
Liquidating Trust with respect to each holder of a Liquidating Trust Interest to the extent required
by the Internal Revenue Code and applicable law.

        As soon as reasonably practicable after the Effective Date, the Plan Administrator shall
make a good faith valuation of the Liquidating Trust Assets, and such valuation shall be used
consistently by all parties for all U.S. federal income tax purposes. The Liquidating Trust
Agreement will require consistent valuation by all parties, including the Debtors, the Reorganized
Debtors, the Plan Administrator, and each holder of a Liquidating Trust Interest, for all U.S. federal
income tax and reporting purposes of any property held by the Liquidating Trust. The Plan


                                                  28
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 34 of 65




Administrator also shall file (or cause to be filed) any other statements, returns, or disclosures
relating to the Liquidating Trust that are required by any taxing authority.

        The Plan Administrator may request an expedited determination of the tax obligations of
the Liquidating Trust under Bankruptcy Code Section 505(b) for all returns filed for, or on behalf
of, the Liquidating Trust for all taxable periods through the dissolution of the Liquidating Trust.

       The Liquidating Trust shall comply with all withholding and reporting requirements
imposed by any U.S. federal, state, local, or foreign taxing authority, and all Distributions made
by the Liquidating Trust shall be subject to any such withholding and reporting requirements.

         The Liquidating Trust Agreement will provide that termination of the Liquidating Trust
will occur no later than three years after the Effective Date; provided, however if the Court
approves an extension based upon a finding that such an extension is necessary for the Liquidating
Trust to complete its liquidating purpose, the term of the Liquidating Trust may be extended one
or more times for a finite period not to exceed six months (and such extensions shall not exceed a
total of four extensions unless the Plan Administrator receives a favorable ruling from the Internal
Revenue Service that any further extension would not adversely affect the status of the Liquidating
Trust as a grantor trust for U.S. federal income tax purposes). The Liquidating Trust Agreement
will also limit the investment powers of the Plan Administrator in accordance with Revenue
Procedure 94-45 and will require the Liquidating Trust to distribute at least annually to each holder
of a beneficial interest of a Liquidating Trust Interest, any net income plus all net proceeds from
the sale of Liquidating Trust Assets, except that the Liquidating Trust may retain an amount of net
income or net proceeds as is reasonably necessary to maintain the value of the Liquidating Trust
Assets or to meet claims and contingent liabilities.

       3.      Tax Payment Obligations

        The Liquidating Trust shall be responsible for payment of any taxes imposed on the
Liquidating Trust or the Liquidating Trust Assets. In the event, and to the extent, any Cash retained
on account of Disputed Claims in the GUC Cash Pool Account is insufficient to pay the portion of
any such taxes attributable to the Liquidating Trust Assets allocable to, or retained on account of,
Disputed Claims, such taxes shall be (a) reimbursed from any subsequent Cash amounts retained
on account of Disputed Claims, or (b) to the extent such Disputed Claims have subsequently been
resolved, deducted from any amounts distributable by the Liquidating Trust as a result of the
resolutions of such Disputed Claims.

F.     Corporate Action

        Upon the Effective Date, all actions (whether to occur before, on, or after the Effective
Date) contemplated by the Plan shall be deemed authorized and approved by the Court in all
respects, including, as applicable: (1) entry into the Exit Facility, if applicable; (2) execution and
delivery of the Exit Facility Documents, if applicable; (3) the issuance of the Reorganized CARBO
Interests; (4) appointment of the New Board and any other directors and officers for the
Reorganized Debtors, as the case may be; (5) implementation of the Restructuring Transactions;
and (6) all other actions contemplated by the Plan, the Plan Supplement, and the Restructuring
Support Agreement. Upon the Effective Date, all matters provided for in the Plan involving the


                                                 29
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 35 of 65




corporate structure of the Reorganized Debtors, and any corporate action required by the Debtors
or the Reorganized Debtors in connection with the Plan (including any items listed in the first
sentence of this paragraph) shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the security holders, directors, managers, or officers of the Debtors
or the Reorganized Debtors, as applicable. On or (as applicable) before the Effective Date, the
appropriate directors, officers, managers, or other authorized persons of the Debtors or the
Reorganized Debtors are hereby authorized and empowered to issue, execute, and deliver the
agreements, documents, securities, and instruments contemplated by the Plan (or necessary or
desirable to effectuate the transactions contemplated by the Plan), including those contemplated
by Articles IV.G, H, I, J, and K, in the name of and on behalf of the Debtors and the Reorganized
Debtors, as applicable, including the Exit Facility Documents and any and all other agreements,
documents, securities, and instruments relating to the foregoing, to the extent not previously
authorized by the Court. The authorizations and approvals contemplated by this Article IV.F shall
be effective notwithstanding any requirements under non-bankruptcy law.

G.     Continued Corporate Existence

         Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement, on the Effective
Date, each Reorganized Debtor shall continue to exist after the Effective Date as a separate
corporation, limited liability company, partnership, or other form of entity, as the case may be,
with all the powers of a corporation, limited liability company, partnership, or other form of entity,
as the case may be, pursuant to the New Organizational Documents. On or after the Effective
Date, without prejudice to the rights of any party to a contract or other agreement with any
Reorganized Debtor, each Reorganized Debtor may, in its sole discretion, take such action as
permitted by applicable law and the New Organizational Documents, as such Reorganized Debtor
may determine is reasonable and appropriate, including causing: (i) a Reorganized Debtor to be
merged into another Reorganized Debtor or an affiliate of a Reorganized Debtor; (ii) a
Reorganized Debtor to be dissolved; (iii) the legal name of a Reorganized Debtor to be changed;
or (iv) the closure of a Reorganized Debtor’s Chapter 11 Case on the Effective Date or any time
thereafter, and such action and documents are deemed to require no further action or approval
(other than any requisite filings required under the applicable state, provincial, and federal or
foreign law).

H.     Cancellation of Existing Securities and Agreements

        On the Effective Date, (i) the CARBO Interests shall be cancelled, released, discharged,
and extinguished, and the Reorganized CARBO Interests shall be issued in respect of the DIP
Lender/Prepetition Lender Equity Distribution and (ii) the Asset Guard Interests and the StrataGen
Interests shall be deemed to be converted automatically into the Reorganized Asset Guard Interests
and the Reorganized StrataGen Interests, respectively, all of which Interests shall be wholly owned
by Reorganized CARBO. Except as otherwise provided in the Plan, including in this Article IV.H,
on the Effective Date: (1) the obligations of the Debtors under the Prepetition Credit Documents,
all CARBO Interests, and each certificate, share, note, bond, indenture, purchase right, option,
warrant, or other instrument, agreement, or document, directly or indirectly, evidencing or creating
any indebtedness or obligation of the Debtors or giving rise to any Claim or Interest shall be
cancelled or extinguished and the Debtors and the Reorganized Debtors shall not have any

                                                 30
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 36 of 65




continuing obligations thereunder; and (2) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws, or certificate or
articles of incorporation or similar documents governing the shares, certificates, notes, bonds,
purchase rights, options, warrants, or other instruments or documents evidencing or creating any
indebtedness or obligation of, or Claims against or Interests in, the Debtors shall be released and
discharged; provided that notwithstanding the releases set forth in Article VIII.F of the Plan,
Confirmation or the occurrence of the Effective Date, any such agreement that governs the rights
of the Holder of a Claim or Interest shall continue in effect solely for purposes of enabling Holders
of Allowed Claims and Allowed Interests to receive distributions under the Plan as provided
herein; provided, further, that nothing in this section shall effectuate a cancellation of any
Reorganized CARBO Interests, Reorganized Asset Guard Interests, Reorganized StrataGen
Interests, Intercompany Interests, Intercompany Claims, Indemnification Obligations, or any
security interests or Liens granted in connection with or with respect to the Prepetition Credit
Documents, the DIP Facility, and/or the Exit Facility that secure the Exit Facility. For the
avoidance of doubt, each Debtor and non-Debtor entity shall retain the Interests in any other entity
in which each Debtor or non-Debtor has an interest as of the Petition Date.

        Notwithstanding the foregoing, any provision in any document, instrument, lease, or other
agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, a Debtor or its interests, as a result of the cancellations,
terminations, satisfaction, releases, or discharges provided for in this Article IV.F shall be deemed
null and void and shall be of no force and effect. Nothing contained herein shall be deemed to
cancel, terminate, release, or discharge the obligation of a Debtor or any of its counterparties under
any Executory Contract or Unexpired Lease to the extent such executory contract or unexpired
lease has been assumed by such Debtor or Reorganized Debtor, as applicable, pursuant to the Plan
or a Final Order of the Court.

I.     New Organizational Documents

        To the extent required under the Plan or applicable non-bankruptcy law, the Reorganized
Debtors will, on or as soon as practicable after the Effective Date, file their respective New
Organizational Documents, as applicable, with the applicable Secretaries of State and/or other
applicable authorities in their respective states, provinces, or countries of incorporation or
organization in accordance with the corporate laws of the respective states, provinces, or countries
of incorporation or organization. Pursuant to section 1123(a)(6) of the Bankruptcy Code, the New
Organizational Documents of the Reorganized Debtors will prohibit the issuance of non-voting
equity securities and will comply with all other applicable provisions of section 1123(a)(6) of the
Bankruptcy Code regarding the distribution of power among, and dividends to be paid to, different
classes of voting securities. After the Effective Date, the Reorganized Debtors may amend and
restate their respective New Organizational Documents and other constituent documents, as
permitted by the laws of their respective states, provinces, or countries of incorporation and their
respective New Organizational Documents. On the Effective Date, the New Organizational
Documents, substantially in the forms set forth in the Plan Supplement, shall be deemed to be
valid, binding, and enforceable in accordance with their terms and provisions.




                                                 31
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 37 of 65




J.     Directors and Officers of the Reorganized Debtors

        As of the Effective Date, the term of the current members of the board of directors or other
governing body of the Debtors shall expire automatically and each person serving as a director of
a Debtor shall be removed and cease to serve automatically, and the New Board of each of the
Reorganized Debtors shall be appointed in accordance with the Plan, the New Organizational
Documents, and the other constituent documents of each Reorganized Debtor. In addition, each
person serving as an officer of a Debtor shall be removed and cease to serve automatically as of
the Effective Date, and the initial officers of each Reorganized Debtor will be appointed pursuant
to the Plan and the New Organizational Documents. Pursuant to section 1129(a)(5) of the
Bankruptcy Code, the Debtors will, to the extent known, disclose in advance of the Confirmation
Hearing the identity and affiliations of any Person proposed to serve on the initial New Board in
the Plan Supplement. To the extent any such director or officer is an “insider” as defined in section
101(31) of the Bankruptcy Code, the nature of any compensation to be paid to such director or
officer will also be disclosed. Each such director and officer shall serve from and after the
Effective Date pursuant to the terms of the New Organizational Documents and other constituent
documents of the Reorganized Debtors.

K.     Effectuating Documents; Further Transactions

         On and after the Effective Date, the Reorganized Debtors, the Reorganized Debtors’
officers, and the members of the New Board, are authorized to and may issue, execute, deliver,
file, or record such contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate, implement, and further
evidence the terms and conditions of the Plan and any Securities issued pursuant to the Plan,
including the Reorganized CARBO Interests, in the name of and on behalf of Reorganized
CARBO or the other Reorganized Debtors, without the need for any approvals, authorization, or
consents except those expressly required pursuant to the Plan.

L.     Exemption from Certain Taxes and Fees

        Pursuant to, and to the fullest extent permitted by, section 1146(a) of the Bankruptcy Code,
any issuance, transfer, or exchange of a Security (including, without limitation, of the Reorganized
CARBO Interests) or transfer of property, in each case, pursuant to, in contemplation of, or in
connection with, the Plan shall not be subject to any document recording tax, stamp tax,
conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, sale or
use tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory
filing or recording fee, or other similar tax or governmental assessment, and upon entry of the
Confirmation Order, the appropriate state or local governmental officials or agents shall forgo the
collection of any such tax or governmental assessment and accept for filing and recordation any
instruments of transfer or other relevant documents without the payment of any such tax,
recordation fee, or governmental assessment.

M.     Exemption from Registration Requirements

       The offering, issuance, and distribution of the Reorganized CARBO Interests pursuant to
the Plan shall be exempt, pursuant to section 1145 of the Bankruptcy Code, without any further


                                                 32
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 38 of 65




act or action by any Entity, from registration under (a) the Securities Act and all rules and
regulations promulgated thereunder and (b) any applicable U.S. state or local law requiring
registration for the offer, issuance, or distribution of securities. Pursuant to section 1145 of the
Bankruptcy Code, the Reorganized CARBO Interests issued under the Plan will be freely
transferable by the recipients thereof, subject to: (a) the provisions of section 1145(b)(1) of the
Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11) of the Securities
Act, and compliance with any applicable state or foreign securities laws, if any, and the rules and
regulations of the United States Securities and Exchange Commission, if any, applicable at the
time of any future transfer of such Securities or instruments; (b) the restrictions, if any, on the
transferability of such securities or instruments, including, any restrictions on the transferability
under the terms of the New Organizational Documents; and (c) any other applicable regulatory
approval.

N.     Preservation of Causes of Action

        All Avoidance Actions of Asset Guard and StrataGen are hereby released as of the
Effective Date. Except as provided in the preceding sentence, in accordance with section
1123(b)(3) of the Bankruptcy Code, but subject in all respects to Article VIII, the Reorganized
Debtors, or with respect to any Avoidance Actions not otherwise released under the Plan, the Plan
Administrator, shall retain and may enforce all rights to commence and pursue, as appropriate, any
and all Causes of Action, whether arising before or after the Petition Date, including any
Avoidance Actions not otherwise released under the Plan and any other actions specifically
enumerated in the List of Retained Causes of Action, and such rights to commence, prosecute, or
settle such Causes of Action shall be preserved notwithstanding the occurrence of the Effective
Date. The Reorganized Debtors, or with respect to any Avoidance Actions not otherwise released
under the Plan, the Plan Administrator, may pursue such Causes of Action, as appropriate, in
accordance with the best interests of the Reorganized Debtors or the Liquidating Trust, as
applicable. No Entity may rely on the absence of a specific reference in the Plan, the Plan
Supplement, or the Disclosure Statement to any Causes of Action against it as any indication
that the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, will not pursue
any and all available Causes of Action against it. The Debtors, the Reorganized Debtors, or
the Plan Administrator, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Entity, except as otherwise expressly provided in the Plan.
Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated,
released, compromised, or settled in the Plan or a Court order, including, pursuant to Article VIII
hereof, the Debtors, Reorganized Debtors, or Plan Administrator, as applicable, expressly reserve
all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation. For the avoidance of doubt, in no instance
will any Cause of Action preserved pursuant to this Article IV.N include any claim or Cause of
Action released pursuant to Article VIII.

       In accordance with section 1123(b)(3) of the Bankruptcy Code, except as otherwise
provided herein, any Causes of Action that a Debtor may hold against any Entity shall vest in the
applicable Reorganized Debtor, except for Avoidance Actions not otherwise released under the
Plan, which shall vest in the Liquidating Trust in accordance with the Plan. The applicable

                                                  33
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 39 of 65




Reorganized Debtors, or with respect to any Avoidance Actions not otherwise released under the
Plan, the Plan Administrator, through their authorized agents or representatives, shall retain and
may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have
the exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce,
abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action,
and to decline to do any of the foregoing without the consent or approval of any third party or
further notice to or action, order, or approval of the Court.

O.     Director and Officer Liability Insurance

        Notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, the
Reorganized Debtors shall be deemed to have assumed all D&O Liability Insurance Policies
(including tail coverage liability insurance) pursuant to section 365(a) of the Bankruptcy Code.
Entry of the Confirmation Order will constitute the Court’s approval of the Reorganized Debtors’
assumption of each of the D&O Liability Insurance Policies, to the extent they are Executory
Contracts. Notwithstanding anything to the contrary contained in the Plan, Confirmation of the
Plan shall not discharge, impair, or otherwise modify any indemnity obligations assumed by the
foregoing assumption of the D&O Liability Insurance Policies, and each such indemnity obligation
will be deemed and treated as an Executory Contract that has been assumed by the Reorganized
Debtors under the Plan as to which no Proof of Claim need be Filed, and shall survive the Effective
Date.

P.     Retiree Benefits

         Pursuant to section 1129(a)(13) of the Bankruptcy Code, on and after the Effective Date,
all retiree benefits (as that term is defined in section 1114 of the Bankruptcy Code), if any, shall
continue to be paid in accordance with applicable law.

                           ARTICLE V.
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption and Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, except as otherwise provided herein or in any contract, instrument,
release, or other agreement or document entered into in connection with the Plan, the Plan shall
serve as a motion under sections 365 and 1123(b)(2) of the Bankruptcy Code to assume Executory
Contracts and Unexpired Leases, and all Executory Contracts or Unexpired Leases shall be
assumed by the Reorganized Debtors in accordance with the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code without the need for any further notice to or action,
order, or approval of the Court, other than: (1) those that are identified on the Schedule of Rejected
Executory Contracts and Unexpired Leases; (2) those that have been previously rejected or
assumed by a Final Order; (3) those that are the subject of a motion to reject Executory Contracts
or Unexpired Leases that is pending on the Effective Date; or (4) those that are subject to a motion
to reject an Executory Contract or Unexpired Lease pursuant to which the requested effective date
of such rejection is after the Effective Date.

      Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions or rejections, as applicable, of Executory Contracts or Unexpired Leases as set forth

                                                 34
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 40 of 65




in the Plan or the Schedule of Rejected Executory Contracts and Unexpired Leases, pursuant to
sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions or
rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of
the Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan
but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable
by the applicable Reorganized Debtor in accordance with its terms, except as such terms may have
been modified by the provisions of the Plan or any order of the Court. Any motions to reject
Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject to
approval by the Court on or after the Effective Date. Notwithstanding anything to the contrary in
the Plan, the Debtors reserve the right, subject to and in accordance with the terms of the
Restructuring Support Agreement and with the consent of the Supporting Lenders, to alter, amend,
modify, or supplement the Schedule of Rejected Executory Contracts and Unexpired Leases at any
time prior to the Effective Date on no less than 3 days’ notice to the applicable non-Debtor
counterparties.

B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

        Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts
or Unexpired Leases, if any, must be Filed with the Court within 21 days after the date of entry of
an order of the Court (including the Confirmation Order) approving such rejection. Any Claims
arising from the rejection of an Executory Contract or Unexpired Lease that are not Filed
within such time will be automatically Disallowed, forever barred from assertion, and shall
not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates,
or property of the foregoing parties, without the need for any objection by the Debtors or
the Reorganized Debtors or further notice to, or action, order, or approval of the Court or
any other Entity, and any Claim arising out of the rejection of the Executory Contract or
Unexpired Lease shall be deemed fully satisfied, released, and discharged, notwithstanding
anything in any Proof of Claim to the contrary. Claims arising from or related to the rejection
of an Executory Contract or Unexpired Lease shall be classified as General Unsecured Claims and
shall be treated in accordance with Article III of the Plan.

C.     Cure of Defaults and Objections for Assumed Executory Contracts and Unexpired Leases

        The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on
the Effective Date or as soon as reasonably practicable thereafter. Unless otherwise agreed upon
in writing by the parties to the applicable Executory Contract or Unexpired Lease, all requests for
payment of Cure Claims that differ from the amounts paid or proposed to be paid by the Debtors
or the Reorganized Debtors to a counterparty must be filed and served on the Reorganized Debtors
on or before 30 days after the Effective Date. If such Cure Claim dispute is not resolved within
seven days of the Reorganized Debtors’ receiving such Cure Claim dispute, the counterparty to
the applicable assumed Executory Contract or Unexpired Lease shall timely file an objection with
the Court within seven days. Any such request and/or objection that is not timely Filed shall
be Disallowed and forever barred, estopped, and enjoined from assertion, and shall not be
enforceable against any Reorganized Debtor, without the need for any objection by the
Reorganized Debtors or any other party in interest or any further notice to or action, order,
or approval of the Court. Any Cure Claim shall be deemed fully satisfied, released, and
discharged upon payment by the Debtors or the Reorganized Debtors of the Cure Claim; provided,

                                                 35
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 41 of 65




however, that nothing herein shall prevent the Reorganized Debtors from paying any Cure Claim
despite the failure of the relevant counterparty to file such request for payment of such Cure Claim.
The Reorganized Debtors also may settle any Cure Claim without any further notice to or action,
order, or approval of the Court. In addition, any objection to the assumption of an Executory
Contract or Unexpired Lease under the Plan must be Filed with the Court on or before 30 days
after the Effective Date. Any such objection will be scheduled to be heard by the Court at the
Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus hearing for which such
objection is timely Filed. Any counterparty to an Executory Contract or Unexpired Lease
that fails to timely object to the proposed assumption of any Executory Contract or
Unexpired Lease will be deemed to have consented to such assumption.

       If there is any dispute regarding any Cure Claim, the ability of the Reorganized Debtors or
any assignee to provide “adequate assurance of future performance” within the meaning of section
365 of the Bankruptcy Code, or any other matter pertaining to assumption, then payment of the
Cure Claim shall occur as soon as reasonably practicable after entry of a Final Order resolving
such dispute, approving such assumption (and, if applicable, assignment), or as may be agreed
upon by the Debtors or the Reorganized Debtors, as applicable, and the counterparty to the
Executory Contract or Unexpired Lease.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy or insolvency-related defaults, arising under
any assumed Executory Contract or Unexpired Lease at any time before the date that the Debtors
assume such Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed, including pursuant to the
Confirmation Order, shall be deemed Disallowed and expunged, without further notice to or
action, order, or approval of the Court.

D.     Indemnification Obligations

        The Indemnification Obligations shall not be discharged or impaired by Confirmation of
the Plan and the Indemnification Obligations shall be deemed and treated as Executory Contracts
assumed by the Debtors under the Plan, and shall continue as obligations of the Reorganized
Debtors; provided, however, that the Reorganized Debtors shall not indemnify directors or officers
of the Debtors for any Claims or Causes of Action arising out of or relating to any act or omission
that constitutes knowing and intentional fraud, gross negligence, or willful misconduct. No
assumption of an Indemnification Obligation shall in any way extend the scope or term of any
Indemnification Obligation beyond that contemplated in the applicable agreement governing such
Indemnification Obligation, and the Reorganized Debtors reserve and retain all rights, claims, and
defenses of any kind (whether legal, equitable, or otherwise) in connection with such
Indemnification Obligations, notwithstanding anything to the contrary contained herein.
Notwithstanding anything to the contrary herein, any indemnification or reimbursement provision
under the Prepetition Credit Documents or the DIP Facility Documents that is expressly stated to
survive any repayment under, or termination of, the Prepetition Credit Documents or the DIP
Facility Documents shall survive any cancellation or discharge under this Plan in accordance with
its terms, and any rights that the Prepetition Agent may have under the agency provisions of the

                                                 36
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 42 of 65




Prepetition Credit Documents, or that the DIP Lenders may have under the DIP Facility
Documents, shall survive any such cancellation or discharge.

E.     Insurance Policies

        All of the Debtors’ insurance policies (including all D&O Liability Insurance Policies) and
any agreements, documents, or instruments relating thereto, are treated as and deemed to be
Executory Contracts under the Plan. On the Effective Date, the Reorganized Debtors shall be
deemed to have assumed all insurance policies and any agreements, documents, and instruments
related thereto.

F.     Modifications, Amendments, Supplements, Restatements, or Other Agreements

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and Executory
Contracts and Unexpired Leases related thereto, if any, including easements, licenses, permits,
rights, privileges, immunities, options, rights of first refusal, and any other interests, unless any of
the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
under the Plan. Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the prepetition nature of the Executory Contract or
Unexpired Lease, or the validity, priority, or amount of any Claims that may arise in connection
therewith.

G.     Reservation of Rights

         Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the
Schedule of Rejected Executory Contracts and Unexpired Leases, nor anything contained in the
Plan, shall constitute an admission by the Debtors that any such contract or lease is in fact an
Executory Contract or Unexpired Lease or that any Reorganized Debtor has any liability
thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
unexpired at the time of assumption or rejection, the Debtors, or, after the Effective Date, the
Reorganized Debtors shall have thirty days following entry of a Final Order resolving such dispute
to alter their treatment of such contract or lease.

H.     Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Court shall retain jurisdiction with
respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant
to section 365(d)(4) of the Bankruptcy Code.

I.     Contracts and Leases Entered into After the Petition Date

       Contracts and leases entered into after the Petition Date by any Debtor will be performed
by the applicable Debtor or Reorganized Debtor liable thereunder in the ordinary course of its
business. Accordingly, such contracts and leases that have not expired or otherwise been


                                                  37
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 43 of 65




terminated, cancelled, or rejected as of the date of Confirmation will survive and remain unaffected
by entry of the Confirmation Order.

                                   ARTICLE VI.
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Timing and Calculation of Amounts to Be Distributed; Entitlement to Distributions

       1.      Timing and Calculation of Amounts to Be Distributed

        Unless otherwise provided in the Plan, on the Effective Date or as soon as reasonably
practicable thereafter (or, if a Claim is not an Allowed Claim on the Effective Date, on the date
that such Claim becomes Allowed or as soon as reasonably practicable thereafter), each Holder of
an Allowed Claim, including any portion of a Claim that is an Allowed Claim notwithstanding that
other portions of such Claim are a Disputed Claim, shall receive the full amount of the distributions
that the Plan provides for Allowed Claims in each applicable Class; provided, however, that
(1) Allowed Administrative Claims with respect to liabilities incurred by the Debtors in the
ordinary course of business during the Chapter 11 Cases or assumed by the Debtors prior to the
Effective Date shall be paid or performed in the ordinary course of business in accordance with
the terms and conditions of any controlling agreements, course of dealing, course of business, or
industry practice, and (2) Allowed Priority Tax Claims shall be paid in accordance with Article
II.D of the Plan. To the extent any Allowed Priority Tax Claim is not due and owing on the
Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of any
agreement between the Debtors and the Holder of such Claim or as may be due and payable under
applicable non-bankruptcy law or in the ordinary course of business.

        In the event that any payment or act under the Plan is required to be made or performed on
a date that is not a Business Day, then the making of such payment or the performance of such act
may be completed on the next succeeding Business Day, but shall be deemed to have been
completed as of the required date. If and to the extent that there are Disputed Claims, distributions
on account of any such Disputed Claims shall be made pursuant to the provisions set forth in
Article VII of the Plan. Except as otherwise provided in the Plan, Holders of Claims shall not be
entitled to interest, dividends, or accruals on the distributions provided for in the Plan, regardless
of whether such distributions are delivered on or at any time after the Effective Date.

       2.      Entitlement to Distributions

        On and after the Effective Date, the Disbursing Agent shall be authorized to recognize and
deal only with those Holders of Claims listed on the Debtors’ books and records as of the
Distribution Record Date. Accordingly, the Disbursing Agent will have no obligation to recognize
the transfer of, or the sale of any participation in, any Allowed Claim that occurs after the close of
business on the Distribution Record Date, and will be entitled for all purposes herein to recognize
and distribute Securities, property, notices, and other documents only to those Holders of Allowed
Claims who are Holders of such Claims (or participants therein) as of the close of business on the
Distribution Record Date.




                                                 38
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 44 of 65




B.     Disbursing Agent

        Except as otherwise provided herein, all distributions under the Plan shall be made by the
Debtors or the Reorganized Debtors, as applicable, or the Plan Administrator (solely with respect
to the GUC Cash Pool), in each case as Disbursing Agent. For the avoidance of doubt, the Plan
Administrator shall be the Disbursing Agent solely as to distributions to be made to the Holders
or Allowed General Unsecured Claims. A Disbursing Agent shall not be required to give any bond
or surety or other security for the performance of its duties unless otherwise ordered by the Court.

C.     Delivery of Distributions and Unclaimed Property

       1.      Delivery of Distributions

               a.      Delivery of Distributions in General

        Except as otherwise provided herein, distributions to Holders of an Allowed Claim or
Interest shall be made as follows: (1) at the address set forth in the Debtors’ or Reorganized
Debtors’ books and records; (2) at the address set forth in any written notice of address changes
delivered to the Reorganized Debtors after the Effective Date; or (3) to any counsel that has
appeared in the Chapter 11 Cases on the Holder’s behalf. Subject to this Article VI, distributions
under the Plan on account of Allowed Claims shall not be subject to levy, garnishment, attachment,
or like legal process, so that each Holder of an Allowed Claim shall have and receive the benefit
of the distributions in the manner set forth in the Plan. The Debtors and the Reorganized Debtors
shall not incur any liability whatsoever on account of any distributions under the Plan except to
the extent of their gross negligence or willful misconduct.

        In the event that any distribution to any Holder is returned as undeliverable, no further
distributions shall be made to such Holder unless and until the Debtors or the Reorganized Debtors,
as applicable, are notified in writing of such Holder’s then-current address, at which time all
currently-due, missed distributions shall be made to such Holder as soon as reasonably practicable
thereafter without interest. Nothing herein shall require the Debtors or the Reorganized Debtors
to attempt to locate Holders of undeliverable distributions.

               b.      Delivery of Distributions to Prepetition Lenders

        The Prepetition Agent shall be deemed to be the Holder of all Prepetition Lender Secured
Claims for purposes of distributions to be made under the Plan, and all distributions on account of
the Prepetition Lender Secured Claims shall be made to the Prepetition Agent. As soon as
practicable following compliance with the requirements set forth in Article VI of the Plan, the
Prepetition Agent shall arrange to deliver or direct the delivery of such distributions to or on behalf
of the Holders of Allowed Prepetition Lender Secured Claims in accordance with the terms of the
Prepetition Credit Documents or as otherwise agreed by the Holders of Allowed Prepetition Lender
Secured Claims. Notwithstanding anything in the Plan to the contrary, and without limiting the
exculpation and release provisions of the Plan, the Prepetition Agent shall not have any liability to
any Person with respect to distributions made or directed to be made by the Prepetition Agent.




                                                  39
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 45 of 65




               c.     Delivery of Distributions on DIP Facility Claims

       All distributions on account of DIP Facility Claims shall be made to the DIP Lenders.

               d.     Delivery of Distributions from GUC Cash Pool

      The Plan Administrator shall be solely responsible for all distributions to Holders of
Allowed General Unsecured Claims entitled to any distribution from the GUC Cash Pool and the
GUC Cash Pool Account.

               e.     Delivery of Distributions Under the Liquidating Trust

       The Plan Administrator shall be solely responsible for all distributions to Holders of
Allowed General Unsecured Claims entitled to any distribution from the Liquidating Trust, and
such distributions shall be governed by the terms of the Liquidating Trust Agreement.

       2.      Minimum Distributions

        No fractional shares of Reorganized CARBO Interests shall be distributed, and no Cash
shall be distributed in lieu of such fractional shares. When any distribution pursuant to the Plan
on account of an Allowed Claim would otherwise result in the issuance of a number of shares of
Reorganized CARBO Interests that is not a whole number, the actual distribution of shares of
Reorganized CARBO Interests shall be rounded as follows: (a) fractions of one-half or greater
shall be rounded to the next higher whole number, and (b) fractions of less than one-half shall be
rounded to the next lower whole number with no further payment therefor. The total number of
authorized shares of Reorganized CARBO Interests to be distributed pursuant to the Plan shall be
adjusted as necessary to account for the foregoing rounding.

        Holders of Allowed Claims entitled to distributions of $50.00 or less shall not receive
distributions, and each Claim to which this limitation applies shall be discharged pursuant to
Article VIII and its Holder shall be forever barred pursuant to Article VIII from asserting that
Claim against the Reorganized Debtors or their property.

       3.      Unclaimed Property

        In the event that any distribution is returned as undeliverable or is unclaimed, such
distribution shall remain in the Debtors’ or Reorganized Debtors’ possession until such time as a
distribution becomes deliverable or such Holder accepts distribution, or such distribution reverts
back to the Debtors or Reorganized Debtors, as applicable, and shall not be supplemented with
any interest, dividends, or other accruals of any kind. Such distributions shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of 180 days
from the date of attempted distribution. After such date all unclaimed property or interest in
property shall revert to the Reorganized Debtors, and the Claim of any other Holder to such
property or interest in property shall be discharged and forever barred.




                                               40
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 46 of 65




D.     Distributions on Account of Claims Allowed After the Effective Date

       Distributions made after the Effective Date to Holders of Disputed Claims that are not
Allowed Claims as of the Effective Date but which later become Allowed Claims shall be deemed
to have been made on the Effective Date.

E.     Compliance with Tax Requirements

       In connection with the Plan, to the extent applicable, the Debtors or the Reorganized
Debtors, as applicable, shall comply with all tax withholding and reporting requirements imposed
on them by any Governmental Unit, and all distributions pursuant to the Plan shall be subject to
such withholding and reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Debtors or the Reorganized Debtors, as applicable, shall be authorized to take all
actions necessary or appropriate to comply with such withholding and reporting requirements,
including liquidating a portion of the distribution to be made under the Plan to generate sufficient
funds to pay applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any other mechanisms they
believe are reasonable and appropriate. The Debtors or the Reorganized Debtors, as applicable,
reserve the right to allocate all distributions made under the Plan in compliance with applicable
wage garnishments, alimony, child support, and other spousal awards, liens, and encumbrances.

F.     Surrender of Cancelled Instruments or Securities

       As a condition precedent to receiving any distribution on account of its Allowed Claim,
each Holder of a Claim shall be deemed to have surrendered the certificates or other documentation
underlying each such Claim, and all such surrendered certificates and other documentation shall
be deemed to be cancelled pursuant to Article IV.H of the Plan, except to the extent otherwise
provided in the Plan.

G.     Allocations

        The aggregate consideration to be distributed to each Holder of an Allowed Claim will be
allocated first to the principal amount of such Allowed Claim, with any excess allocated to unpaid
interest that accrued on such Allowed Claims, if any. Certain legislative history indicates that an
allocation of consideration as between principal and interest provided in a chapter 11 plan of
reorganization is binding for U.S. federal income tax purposes.

H.     No Postpetition Interest on Claims

        Unless otherwise specifically provided for in an order of the Court, the Plan, or the
Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall not
accrue or be paid on any Claims or Interests and no Holder of a Claim or Interest shall be entitled
to interest accruing on or after the Petition Date on any such Claim.

I.     Setoffs and Recoupment

        The Debtors or the Reorganized Debtors, as applicable, may, but shall not be required to,
set off against, or recoup from, any Claim against a Debtor of any nature whatsoever that the

                                                41
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 47 of 65




applicable Debtor or Reorganized Debtor may have against the Holder of such Claim, but neither
the failure to do so nor the allowance of any Claim against a Debtor hereunder shall constitute a
waiver or release by the applicable Debtor or Reorganized Debtor of any such Claim it may have
against the Holder of such Allowed Claim.

J.     Claims Paid or Payable by Third Parties

       1.      Claims Paid by Third Parties

        The Debtors or the Reorganized Debtors, as applicable, shall reduce in full an Allowed
Claim, and such Claim shall be Disallowed without a Claim objection having to be Filed and
without any further notice to or action, order, or approval of the Court, to the extent that the Holder
of such Claim receives payment in full on account of such Claim from a party that is not a Debtor
or Reorganized Debtor; provided that the Debtors or the Reorganized Debtors, as applicable, shall
provide 21 days’ notice to the Holder prior to any disallowance of such Claim during which period
the Holder may object to such disallowance, and if the parties cannot reach an agreed resolution,
the matter shall be decided by the Court. Subject to the last sentence of this paragraph, to the
extent a Holder of a Claim receives a distribution on account of such Claim and thereafter receives
payment from a party that is not a Debtor or a Reorganized Debtor on account of such Claim, such
Holder shall, within 14 days of receipt thereof, repay or return the distribution to Debtors or the
Reorganized Debtors, as applicable, to the extent the Holder’s total recovery on account of such
Claim from the third party and under the Plan exceeds the amount of such Claim as of the Petition
Date. The failure of such Holder to timely repay or return such distribution shall result in the
Holder owing the Reorganized Debtors annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the 14-day grace period specified above until the amount
is repaid.

       2.      Claims Payable by Insurers

        No distributions under the Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies until the Holder of such Allowed Claim
has exhausted all remedies with respect to such insurance policy. To the extent that one or more
of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated
by a court of competent jurisdiction), then immediately upon such insurers’ agreement, the
applicable portion of such Claim shall be expunged without a Claim objection having to be Filed
and without any further notice to or action, order, or approval of the Court; provided that the
Debtors or the Reorganized Debtors, as applicable, shall provide 21 days’ notice to the Holder of
such Claim prior to any disallowance of such Claim during which period the Holder may object to
such disallowance, and if the parties cannot reach an agreed resolution, the matter shall be decided
by the Court.

       3.      Applicability of Insurance Policies

        Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall
be in accordance with the provisions of any applicable insurance policy. Nothing contained in the
Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtors or any Entity
may hold against any insurers under any policies of insurance, nor shall anything contained herein


                                                  42
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 48 of 65




constitute or be deemed a waiver by such insurers of any defenses, including coverage defenses,
held by such insurers.

                                ARTICLE VII.
             PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
                            AND DISPUTED CLAIMS

A.     Allowance of Claims and Interests

        After the Effective Date, the Reorganized Debtors and the Plan Administrator, as
applicable, shall have and retain any and all rights and defenses the Debtors had with respect to
any Claim or Interest immediately prior to the Effective Date, except with respect to any Claim
deemed Allowed under the Plan. Except as expressly provided in the Plan or in any order entered
in the Chapter 11 Cases prior to the Effective Date (including the Confirmation Order and the DIP
Orders), no Claim shall become an Allowed Claim unless and until such Claim is deemed Allowed
under the Plan, the Bankruptcy Code, or the Court has entered a Final Order (including the
Confirmation Order) in the Chapter 11 Cases allowing such Claim. All settled Claims approved
prior to the Effective Date pursuant to a Final Order of the Court pursuant to Bankruptcy Rule
9019 or otherwise shall be binding on all parties.

B.     Claims and Interests Administration Responsibilities

        Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the
authority to: (1) File, withdraw, or litigate to judgment objections to Claims; (2) settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by the
Court; and (3) administer and adjust the Claims Register to reflect any such settlements or
compromises without any further notice to or action, order, or approval by the Court, shall
(x) solely with respect to any General Unsecured Claims, vest in the Plan Administrator and
(y) solely with respect to all other Claims, vest in the Reorganized Debtors. The Reorganized
Debtors shall consult with the Plan Administrator before seeking to reclassify any Claim as a
General Unsecured Claim.

C.     Estimation of Claims

        Before or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
or the Plan Administrator (solely with respect to any General Unsecured Claims) may at any time
request that the Court estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy
Code, regardless of whether any party previously has objected to such Claim or whether the Court
has ruled on any such objection, and the Court shall retain jurisdiction to estimate any such Claim,
including during the litigation of any objection to any Claim or during any appeal relating to such
objection. In the event that the Court estimates any Disputed Claim, that estimated amount shall
constitute a maximum limitation on such Claim for all purposes under the Plan (including for
purposes of distributions), and the Debtors or the Reorganized Debtors, as applicable, or the Plan
Administrator (solely with respect to any General Unsecured Claims), may elect to pursue any
supplemental proceedings to object to any ultimate distribution on such Claim. Notwithstanding
section 502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has been


                                                43
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 49 of 65




estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek
reconsideration of such estimation unless such Holder has Filed a motion requesting the right to
seek such reconsideration on or before 21 days after the date on which such Claim is estimated.
All of the aforementioned Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the Court or as
otherwise provided in this Article VII.

D.     Adjustment to Claims Without Objection

        Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied,
amended, or superseded may be adjusted or expunged on the Claims Register by the Reorganized
Debtors or the Plan Administrator (solely with respect to any General Unsecured Claims) without
the Reorganized Debtors or the Plan Administrator, as applicable, having to File an application,
motion, complaint, objection, or any other legal proceeding seeking to object to such Claim or
Interest and without any further notice to or action, order, or approval of the Court.

E.     Disallowance of Claims

        Any Claims held by Entities from which property is recoverable under section 542, 543,
550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under section
522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed
Disallowed pursuant to section 502(d) of the Bankruptcy Code, and Holders of such Claims may
not receive any distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Court order with respect thereto has been entered and all
sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or the
Reorganized Debtors.

     EXCEPT AS PROVIDED HEREIN, IN AN ORDER OF THE COURT, OR
OTHERWISE AGREED, ANY AND ALL PROOFS OF CLAIM FILED AFTER THE
APPLICABLE BAR DATE SHALL BE DEEMED DISALLOWED AND EXPUNGED AS
OF THE EFFECTIVE DATE WITHOUT ANY FURTHER NOTICE TO OR ACTION,
ORDER, OR APPROVAL OF THE COURT, AND HOLDERS OF SUCH CLAIMS MAY
NOT RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS
AT OR PRIOR TO THE CONFIRMATION HEARING SUCH LATE CLAIM HAS BEEN
DEEMED TIMELY FILED BY A FINAL ORDER.

F.     No Distributions Pending Allowance

        No payment or distribution provided under the Plan shall be made to the extent that any
Claim is a Disputed Claim, including if an objection to a Claim or portion thereof is Filed as set
forth in Article VII, unless and until such Disputed Claim becomes an Allowed Claim; provided
that any portion of a Claim that is an Allowed Claim shall receive the payment or distribution
provided under the Plan thereon notwithstanding that any other portion of such Claim is a Disputed
Claim.




                                                44
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 50 of 65




G.     Distributions After Allowance

         To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions
(if any) shall be made to the Holder of such Allowed Claim in accordance with the provisions of
the Plan. As soon as reasonably practicable after the date that the order or judgment of the Court
allowing any Disputed Claim becomes a Final Order, the distribution (if any) to which such Holder
is entitled under the Plan as of the Effective Date, without any interest, dividends, or accruals shall
be paid to the Holder of such Allowed Claim on account of such Allowed Claim unless otherwise
required under applicable bankruptcy law or as otherwise provided herein.

H.     Single Satisfaction of Claims

        Holders of Allowed Claims may assert such Claims against each Debtor obligated with
respect to such Claim, and such Claims shall be entitled to share in the recovery provided for the
applicable Class of Claims against each obligated Debtor based upon the full Allowed amount of
the Claim. Notwithstanding the foregoing, in no case shall the aggregate value of all property
received or retained under the Plan on account of any Allowed Claim exceed 100% of such
Allowed Claim plus interest, if applicable.

                             ARTICLE VIII.
       SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.     Compromise and Settlement of Claims, Interests, and Controversies

        Pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and
in consideration for the distributions, releases, and other benefits provided pursuant to the Plan,
which distributions, releases, and other benefits shall be irrevocable and not subject to challenge
upon the Effective Date, the provisions of the Plan, and the distributions, releases, and other
benefits provided hereunder, shall constitute a good-faith compromise and settlement of all Claims
and Interests and controversies resolved pursuant to the Plan. The Plan shall be deemed a motion
to approve the good-faith compromise and settlement of all such Claims, Interests, and
controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall
constitute the Court’s approval of the compromise and settlement of all such Claims, Interests, and
controversies, as well as a finding by the Court that all such compromises and settlements are in
the best interests of the Debtors, their Estates, and Holders of Claims and Interests and are fair,
equitable, and reasonable. In accordance with the provisions of the Plan, pursuant to Bankruptcy
Rule 9019, without any further notice to or action, order, or approval of the Court, after the
Effective Date, the Reorganized Debtors may compromise and settle Claims against, and Interests
in, the Debtors and their Estates and Causes of Action against other Entities.

B.     Discharge of Claims and Termination of Interests

        Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan and the Plan Supplement, or in any contract, instrument, or other agreement
or document created pursuant to the Plan and the Plan Supplement, the distributions, rights, and
treatment that are provided in the Plan shall be in complete satisfaction, discharge, and release,
effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action

                                                  45
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 51 of 65




of any nature whatsoever, including any interest accrued on Claims or Interests from and after the
Petition Date, whether known or unknown, against, liabilities of, Liens on, obligations of, rights
against, and interests in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account of such Claims
and Interests, including demands, liabilities, and Causes of Action that arose before the Effective
Date, any contingent or non-contingent liability on account of representations or warranties issued
on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of Claim based upon such
debt or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim
or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (c) the Holder of such a Claim or Interest has accepted the Plan. Any default
or “event of default” by the Debtors or their Affiliates with respect to any Claim or Interest that
existed immediately before or on account of the Filing of the Chapter 11 Cases shall be deemed
cured (and no longer continuing) as of the Effective Date. The Confirmation Order shall be a
judicial determination of the discharge of all Claims and Interests subject to the Effective Date
occurring.

C.     Term of Injunctions or Stays

        Unless otherwise provided herein or in a Final Order, all injunctions or stays arising under
or entered during the Chapter 11 Cases under section 362 of the Bankruptcy Code or otherwise
and in existence on the Confirmation Date, shall remain in full force and effect until the later of
the Effective Date and the date set forth in the order providing for such injunction or stay.

D.     Release of Liens

        Except as otherwise specifically provided in the Plan, the Exit Facility Documents
(including in connection with any express written amendment of any mortgage, deed of trust,
Lien, pledge, or other security interest under the Exit Facility Documents), or in any other
contract, instrument, agreement or document created pursuant to the Plan or Plan
Supplement, on the Effective Date and concurrently with the applicable distributions or
other treatment made pursuant to the Plan, all mortgages, deeds of trust, Liens, pledges, or
other security interests against any property of the Estates shall be fully released and
discharged, and all of the right, title, and interest of any holder of such mortgages, deeds of
trust, Liens, pledges, or other security interests shall revert to the Reorganized Debtors and
their successors and assigns, in each case, without any further approval or order of the Court
and without any action or Filing being required to be made by the Debtors or the
Reorganized Debtors.

E.     Releases by the Debtors

       Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, including the service of the Released Parties to facilitate the expeditious
reorganization of the Debtors and the implementation of the restructuring contemplated by
the Plan, on and after the Effective Date, each Released Party is hereby released and
discharged by the Debtors, their Estates, and the Reorganized Debtors from any and all
Claims, Causes of Action, Avoidance Actions, obligations, suits, judgments, damages,


                                                 46
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 52 of 65




demands, losses, liabilities, and remedies whatsoever, whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
accrued or unaccrued, existing or hereinafter arising, in law, equity, contract, tort, or
otherwise, including any derivative claims, asserted or that could be asserted on behalf of the
Debtors, that the Debtors, their Estates, or the Reorganized Debtors would have been legally
entitled to assert in their own right (whether individually or collectively) or on behalf of the
Holder of any Claim or Interest or other entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management, ownership, or
operation thereof), the Debtors’ in- or out-of-court restructuring efforts, the Debtors’
intercompany transactions, the Prepetition Credit Documents, the purchase, sale, or
rescission of the purchase or sale of any Security of the Debtors or the Reorganized Debtors,
the subject matter of, or the transactions or events giving rise to, any Claim or Interest that
is treated in the Plan, the business or contractual arrangements between any Debtor and any
Released Party, the formulation, preparation, dissemination, negotiation, or Filing of the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Disclosure Statement, the Plan, the Plan Supplement, the DIP Facility, the DIP Facility
Documents, the Exit Facility, the Exit Facility Documents, the related agreements,
instruments, and other documents (including the Definitive Documentation), the Chapter 11
Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the solicitation of votes with respect to the Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other
property pursuant to the Plan, the Definitive Documentation, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth in this Article VIII.E do not release any post-
Effective Date obligations of any party or Entity under the Plan, including under any of the
Restructuring Transactions; and (ii) nothing in this Article VIII.E shall, nor shall it be
deemed to, release any Released Party from any Claims or Causes of Action that are found,
pursuant to a Final Order, to be the result of such Released Party’s gross negligence,
knowing and intentional fraud, or willful misconduct.

       Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by the Debtors set forth in this Article VIII.E, which
includes by reference each of the related provisions and definitions contained herein, and,
further, shall constitute the Court’s finding that such releases are: (1) in exchange for the
good and valuable consideration provided by the Released Parties; (2) a good faith settlement
and compromise of the Claims and Causes of Action released by such releases; (3) in the best
interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given and
made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors or
their Estates asserting any Claim or Cause of Action released pursuant to such releases.



                                              47
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 53 of 65




F.     Releases by Holders of Claims and Interests

        As of the Effective Date, each Releasing Party hereby releases and discharges each
Debtor, Estate, Reorganized Debtor, and Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, liabilities, and remedies
whatsoever (including any derivative claims, asserted or assertable on behalf of the Debtors,
the Reorganized Debtors, or their Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, contract, tort, or otherwise, that such Entity or its estate,
affiliates, heirs, executors, administrators, successors, assigns, managers, accountants,
attorneys, representatives, consultants, agents, and any other persons claiming under or
through them would have been legally entitled to assert (whether individually or collectively)
or on behalf of the Holder of any Claim or Interest or other Person, based on or relating to,
or in any manner arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Reorganized Debtors, their Estates, the Debtors’ in- or
out-of-court restructuring efforts, the Debtors’ intercompany transactions, the Prepetition
Credit Documents, any Avoidance Actions, the purchase, sale, or rescission of the purchase
or sale of any Security of the Debtors or the Reorganized Debtors, the subject matter of, or
the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between any Debtor and any Released Party, the
formulation, preparation, dissemination, negotiation, or Filing of the Restructuring Support
Agreement, the restructuring of any Claim or Interest before or during the Chapter 11
Cases, or any Restructuring Transaction, contract, instrument, document, release, or other
agreement or document (including any legal opinion regarding any such transaction,
contract, instrument, document, release, or other agreement or the reliance by any Released
Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Restructuring Support Agreement, the Disclosure Statement, the
Plan, the Plan Supplement, the DIP Facility, the DIP Facility Documents, the Exit Facility,
the Exit Facility Documents, the related agreements, instruments, and other documents
(including the Definitive Documentation), the Chapter 11 Cases, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation of votes
with respect to the Plan, the administration and implementation of the Plan, including the
issuance or distribution of Securities or other property pursuant to the Plan, the Definitive
Documentation, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date related or relating to the foregoing;
provided, however, that except as expressly provided under the Plan, the foregoing releases
shall not release obligations arising under agreements among any of the non-Debtor
Releasing Parties and the non-Debtor Released Parties. Notwithstanding anything to the
contrary in the foregoing, (i) the releases set forth in this Article VIII.F do not release any
post-Effective Date obligations of any party or Entity under the Plan, including under any
of the Restructuring Transactions; and (ii) nothing in this Article VIII.F shall, nor shall it be
deemed to, release any Released Party from any Claims or Causes of Action that are found,
pursuant to a Final Order, to be the result of such Released Party’s gross negligence,
knowing and intentional fraud, or willful misconduct.

     Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this

                                               48
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 54 of 65




Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;
(2) a good faith settlement and compromise of the Claims and Causes of Action released by
such releases; (3) in the best interests of the Debtors and their Estates; (4) fair, equitable and
reasonable; (5) given and made after due notice and opportunity for hearing; (6) an essential
component of the Plan and the Restructuring Transactions; and (7) a bar to any of the
Releasing Parties asserting any Claim or Cause of Action released pursuant to such releases.

G.     Exculpation

        Except as otherwise specifically provided in the Plan, to the fullest extent permitted
by applicable law, no Exculpated Party shall have or incur liability for, and each Exculpated
Party is hereby released and exculpated from, any Claim, Cause of Action, obligation, suit,
judgment, damage, demand, loss, liability, or remedy for any claim related to any act or
omission in connection with, relating to, or arising out of, the administration of the Chapter
11 Cases, the formulation, preparation, dissemination, negotiation, Filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the DIP Facility,
the Disclosure Statement, the Plan, the Plan Supplement, the related agreements,
instruments, and other documents (including the Definitive Documentation), the solicitation
of votes with respect to the Plan, or any Restructuring Transaction, contract, instrument,
release or other agreement or document (including providing any legal opinion requested by
any Entity regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the Debtors’ in- or out-of-court restructuring efforts, the DIP Facility, the Disclosure
Statement, the Plan, the Restructuring Support Agreement, the related agreements,
instruments, and other documents (including the Definitive Documentation), the Filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance of Securities pursuant
to the Plan, or the distribution of property under the Plan, the related agreements,
instruments, and other documents (including the Definitive Documentation), or any other
related agreement, except for claims related to any act or omission by such Exculpated Party
that is determined in a Final Order to have constituted knowing and intentional fraud, willful
misconduct, or gross negligence, but in all respects such Entities shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and responsibilities
pursuant to the Plan. The Exculpated Parties (to the extent applicable) have, and upon
completion of the Plan shall be deemed to have, participated in good faith and in compliance
with the Bankruptcy Code and all other applicable laws with regard to the solicitation of,
and distribution of, consideration pursuant to the Plan and, therefore, are not, and on
account of such distributions shall not be, liable at any time for the violation of any applicable
law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
such distributions made pursuant to the Plan, including the issuance of Securities
thereunder. The exculpation will be in addition to, and not in limitation of, all other releases,
indemnities, exculpations, and any other applicable law or rules protecting such Exculpated
Parties from liability.


                                               49
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 55 of 65




H.     Injunction

         Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or the Confirmation Order, all Entities who have
held, hold, or may hold Claims or Interests that have been released, discharged, or
exculpated pursuant to the Plan, are permanently enjoined, from and after the Effective
Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Released Parties, or the Exculpated Parties: (a) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests; (b) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or order
against such Entities on account of or in connection with or with respect to any such Claims
or Interests; (c) creating, perfecting, or enforcing any Lien or encumbrance of any kind
against such Entities or the property or the estates of such Entities on account of or in
connection with or with respect to any such Claims or Interests; (d) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from such Entities
or against the property of such Entities on account of or in connection with or with respect
to any such Claims or Interests; and (e) commencing or continuing in any manner any action
or other proceeding of any kind on account of or in connection with or with respect to any
such Claims or Interests released or settled pursuant to the Plan. Notwithstanding anything
to the contrary in the foregoing, the injunction does not enjoin any party under the Plan or
under any document, instrument, or agreement (including those attached to the Disclosure
Statement or set forth in the Plan Supplement, to the extent finalized) executed to implement
the Plan from bringing an action to enforce the terms of the Plan or such document,
instrument, or agreement (including those attached to the Disclosure Statement or set forth
in the Plan Supplement, to the extent finalized) executed to implement the Plan.

I.     Protection Against Discriminatory Treatment

        Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S.
Constitution, all Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter,
franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a
grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during
the Chapter 11 Cases but before the Debtors are granted or denied a discharge), or has not paid a
debt that is dischargeable in the Chapter 11 Cases.

J.     Recoupment

        In no event shall any Holder of an Allowed Claim be entitled to recoup against any Claim,
right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
Holder actually has performed such recoupment and provided notice thereof in writing to the
Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of Claim
or otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.



                                                50
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 56 of 65




K.     Subordination Rights

        Any distributions under the Plan shall be received and retained free from any obligations
to hold or transfer the same to any other Holder and shall not be subject to levy, garnishment,
attachment, or other legal process by any Holder by reason of claimed contractual subordination
rights. Any such subordination rights shall be waived, and the Confirmation Order shall constitute
an injunction enjoining any Entity from enforcing or attempting to enforce any contractual, legal,
or equitable subordination rights to property distributed under the Plan, in each case other than as
provided in the Plan.

L.     Reimbursement or Contribution

         If the Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as
of the time of disallowance, such Claim shall be forever disallowed and expunged notwithstanding
section 502(j) of the Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has
been adjudicated as non-contingent; or (2) the relevant Holder of a Claim has Filed a non-
contingent Proof of Claim on account of such Claim and a Final Order has been entered prior to
the Confirmation Date determining such Claim as no longer contingent.

                                ARTICLE IX.
                 CONDITIONS PRECEDENT TO CONFIRMATION AND
                         CONSUMMATION OF THE PLAN

A.     Conditions Precedent to Confirmation

       It shall be a condition to Confirmation of the Plan that the following conditions shall have
been satisfied (or waived pursuant to the provisions of Article IX.C hereof):

       1.       the Restructuring Support Agreement shall not have been terminated and shall
remain in full force and effect;

       2.      an order finding that the Disclosure Statement contains adequate information
pursuant to section 1125 of the Bankruptcy Code shall have been entered by the Court;

       3.      the Confirmation Order shall have been entered by the Court in form and substance
acceptable to the Debtors and the Supporting Lenders in all respects; and

       4.      the Plan and the Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, shall have been Filed subject to the terms hereof.

B.     Conditions Precedent to the Effective Date

        It shall be a condition to the occurrence of the Effective Date that the following conditions
shall have been satisfied (or waived pursuant to the provisions of Article IX.C hereof):

       1.       the Restructuring Support Agreement shall not have been terminated and shall
remain in full force and effect;

                                                 51
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 57 of 65




       2.      the Confirmation Order shall have been entered and the Confirmation Order shall
not have been stayed, modified, or vacated on appeal;

       3.      the Plan and the Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, and inclusive of any amendments, modifications, or
supplements made after the Confirmation Date but prior to the Effective Date, shall be consistent
with the Restructuring Support Agreement and in form and substance acceptable to the Debtors
and the Supporting Lenders in all respects;

        4.      if applicable, the Exit Facility Documents, each of which shall be in form and
substance acceptable to the Exit Facility Lenders in all respects, shall have been executed and
delivered by all of the Entities that are parties thereto, and all conditions precedent (other than any
conditions related to the occurrence of the Effective Date) to the consummation of the Exit Facility
shall have been waived or satisfied in accordance with the terms thereof, and the closing of the
Exit Facility shall be deemed to occur concurrently with the occurrence of the Effective Date;

        5.     all other Definitive Documentation shall have been effected or executed and
delivered in accordance with the terms hereof and the Restructuring Support Agreement;

       6.     all conditions precedent to the issuance of the Reorganized CARBO Interests, other
than any conditions related to the occurrence of the Effective Date, shall have occurred;

        7.      the New Organizational Documents shall have been duly filed with the applicable
authorities in the relevant jurisdictions;

       8.       all required governmental and third-party approvals and consents, including Court
approval, necessary in connection with the transactions provided for in the Plan shall have been
obtained, shall not be subject to unfulfilled conditions, and shall be in full force and effect, and all
applicable waiting periods shall have expired without any action having been taken by any
competent authority that would restrain or prevent such transactions;

        9.      all documents and agreements necessary to implement the Plan and the
Restructuring Transactions shall have been (a) tendered for delivery and (b) effected or executed
by all Entities party thereto, and all conditions precedent to the effectiveness of such documents
and agreements (other than any conditions related to the occurrence of the Effective Date) shall
have been satisfied or waived pursuant to the terms of such documents or agreements (including,
without limitation, the Exit Facility Documents, if applicable);

      10.     the applicable Supporting Lenders shall have funded in full the GUC Cash Pool
Account and the Liquidating Trust Expense Reserve;

        11.    the applicable Supporting Lenders shall have funded in full the Administrative and
Priority Claims Reserve; and

        12.    all Allowed Professional Fee Claims approved by the Court shall have been paid in
full and the Professional Fee Escrow Account shall have been funded in the Professional Fee
Reserve Amount.


                                                  52
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 58 of 65




C.     Waiver of Conditions

        The conditions precedent to Confirmation of the Plan and to the Effective Date of the Plan
set forth in this Article IX may be waived in writing by mutual agreement of the Debtors and the
Supporting Lenders without notice, leave, or order of the Court or any formal action other than
proceedings to confirm or consummate the Plan.

D.     Substantial Consummation

      “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be
deemed to occur on the Effective Date.

E.     Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective Date

        If the Confirmation Date and/or the Effective Date do(es) not occur, the Plan shall be null
and void in all respects and nothing contained in the Plan or the Disclosure Statement shall:
(1) constitute a waiver or release of any Claims by or Claims against or Interests in the Debtors;
(2) prejudice in any manner the rights of the Debtors or any other Entity; (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of Claims or
Interests, or any other Entity in any respect; or (4) be used by the Debtors or any Entity as evidence
(or in any other way) in any litigation, including with regard to the strengths or weaknesses of any
of the parties’ positions, arguments or claims.

                              ARTICLE X.
         MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.     Modification and Amendments

         Subject to the limitations contained herein, and only in accordance with the Restructuring
Support Agreement and with the consent of the Supporting Lenders, the Debtors reserve the right
to modify the Plan and seek Confirmation consistent with the Bankruptcy Code and, as
appropriate, not resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, the
restrictions on modifications set forth in the Plan, and the terms of the Restructuring Support
Agreement, the Debtors expressly reserve their rights, subject to and in accordance with the terms
of the Restructuring Support Agreement and with the consent of the Supporting Lenders, to alter,
amend, or modify the Plan, one or more times, after Confirmation, and, to the extent necessary,
initiate proceedings in the Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such manner as may be necessary to carry out the purposes and intent of
the Plan.

B.     Effect of Confirmation on Modifications

       Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
Bankruptcy Code and do not require additional disclosure or resolicitation under Bankruptcy Rule
3019.

                                                 53
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 59 of 65




C.     Revocation or Withdrawal of the Plan

        The Debtors reserve the right, subject to and in accordance with the terms of the
Restructuring Support Agreement, to revoke or withdraw the Plan with respect to any or all
Debtors prior to the Confirmation Date and to File subsequent plans of reorganization. If the
Debtors revoke or withdraw the Plan, or if Confirmation and Consummation do not occur, then:
(1) the Plan shall be null and void in all respects; (2) any settlement or compromise embodied in
the Plan (including the fixing or limiting to an amount certain of any Claim or Interest or Class of
Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected
by the Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null
and void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or release of any
Claims or Interests; (ii) prejudice in any manner the rights of the Debtors or any other Entity,
including the Holders of Claims; (iii) constitute an admission, acknowledgement, offer, or
undertaking of any sort by the Debtors or any other Entity; or (iv) be used by the Debtors or any
other Entity as evidence (or in any other way) in any litigation, including with regard to the
strengths or weaknesses of any of the parties’ positions, arguments, or claims.

                                     ARTICLE XI.
                              RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Court shall retain jurisdiction over the Chapter 11 Cases
and all matters, arising out of, or related to, the Chapter 11 Cases and the Plan, including
jurisdiction to:

        1.      Allow, Disallow, determine, liquidate, classify, estimate, or establish the priority,
Secured or Unsecured status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Administrative Claim and the resolution of any and all objections
relating to any of the foregoing;

       2.      decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to
Professionals;

       3.     resolve any matters related to: (a) the assumption, assignment, or rejection of any
Executory Contract or Unexpired Lease and to hear, determine, and, if necessary, liquidate, any
Claims arising therefrom, including Claims related to the rejection of an Executory Contract or
Unexpired Lease, any Cure Claims, or any other matter related to such Executory Contract or
Unexpired Lease; (b) the Debtors or the Reorganized Debtors, as applicable, amending,
modifying, or supplementing, pursuant to Article V hereof, the Schedule of Rejected Executory
Contracts and Unexpired Leases; and (c) any dispute regarding whether a contract or lease is or
was executory or unexpired;

      4.      ensure that distributions to Holders of Allowed Claims or Interests are
accomplished pursuant to the provisions of the Plan;




                                                 54
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 60 of 65




        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested, or
litigated matters, and grant or deny any applications involving a Debtor that may be pending on
the Effective Date;

        6.     adjudicate, decide, or resolve any and all matters related to Causes of Action by or
against a Debtor;

       7.     adjudicate, decide, or resolve any and all matters related to sections 1141, 1145,
and 1146 of the Bankruptcy Code;

        8.     enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of the Plan and the Restructuring Support Agreement,
and all contracts, instruments, releases, indentures, and other agreements or documents created in
connection with the Plan or the Restructuring Support Agreement;

        9.    enter and enforce any order for the sale of property pursuant to sections 363 or 1123
of the Bankruptcy Code;

        10.    resolve any cases, controversies, suits, disputes, or Causes of Action that may arise
in connection with the Consummation, interpretation, or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan or the Restructuring Support Agreement;

       11.    issue injunctions, enter and implement other orders, or take such other actions as
may be necessary or appropriate to restrain interference by any Entity with Consummation or
enforcement of the Plan;

       12.      resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the settlements, compromises, discharges, releases, injunctions, exculpations, and other
provisions contained in Article VIII hereof and enter such orders as may be necessary or
appropriate to implement such releases, injunctions, and other provisions;

        13.    resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the repayment or return of distributions and the recovery of additional amounts owed by the
Holder of a Claim or Interest for amounts not timely repaid pursuant to Article VI.I.1 hereof;

       14.     enter and implement such orders as are necessary or appropriate if the Confirmation
Order is for any reason modified, stayed, reversed, revoked, or vacated;

        15.    determine any other matters that may arise in connection with or relate to the
Restructuring Support Agreement, the Plan, the Disclosure Statement, the Confirmation Order, or
the Plan Supplement;

        16.    adjudicate any and all disputes arising from or relating to distributions under the
Plan or any transactions contemplated therein, including any Restructuring Transactions;

       17.     consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Court order, including the Confirmation Order;


                                                55
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 61 of 65




        18.   determine requests for the payment of Claims entitled to priority pursuant to section
507 of the Bankruptcy Code;

       19.    hear and determine matters concerning state, local, and U.S. federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

          20.    hear and determine matters concerning section 1145 of the Bankruptcy Code;

        21.    hear and determine all disputes involving the existence, nature, or scope of the
release provisions set forth in the Plan, including any dispute relating to any liability arising out of
the termination of employment or the termination of any employee or retiree benefit program,
regardless of whether such termination occurred prior to or after the Effective Date;

          22.    enforce all orders previously entered by the Court;

          23.    hear any other matter not inconsistent with the Bankruptcy Code;

          24.    enter an order concluding or closing the Chapter 11 Cases; and

          25.    enforce the injunction, release, and exculpation provisions set forth in Article VIII
hereof.

                                       ARTICLE XII.
                                MISCELLANEOUS PROVISIONS

A.        Immediate Binding Effect

        Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or
7062 or otherwise, upon the occurrence of the Effective Date, the terms of the Plan, the final
versions of the documents contained in the Plan Supplement, and the Confirmation Order shall be
immediately effective and enforceable and deemed binding upon the Debtors or the Reorganized
Debtors, as applicable, the Plan Administrator, and any and all Holders of Claims or Interests
(regardless of whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the settlements, compromises,
releases, and injunctions provided for in the Plan, each Entity acquiring property under the Plan or
the Confirmation Order, and any and all non-Debtor parties to Executory Contracts and Unexpired
Leases. All Claims and debts shall be fixed, adjusted, or compromised, as applicable, pursuant to
the Plan regardless of whether any Holder of a Claim or debt has voted on the Plan.

B.        Additional Documents

         On or before the Effective Date, the Debtors may File with the Court such agreements and
other documents as may be necessary or appropriate to effectuate and further evidence the terms
and conditions of the Plan and the Restructuring Support Agreement. The Debtors, and all Holders
of Claims or Interests receiving distributions pursuant to the Plan and all other parties in interest
shall, from time to time, prepare, execute, and deliver any agreements or documents and take any
other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.


                                                  56
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 62 of 65




C.     Reservation of Rights

        Except as expressly set forth herein, the Plan shall have no force or effect unless the Court
enters the Confirmation Order, and the Confirmation Order shall have no force or effect unless the
Effective Date occurs. Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with respect to the Plan, the
Disclosure Statement, the Confirmation Order, or the Plan Supplement shall be or shall be deemed
to be an admission or waiver of any rights of any Debtor with respect to the Holders of Claims or
Interests.

D.     Successors and Assigns

       The rights, benefits, and obligations of any Entity named or referred to in the Plan or the
Confirmation Order shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, if any, of such Entity.

E.     Service of Documents

        Any pleading, notice, or other document required by the Plan to be served on or delivered
to the Debtors or Reorganized Debtors shall be served on:

 Debtors or Reorganized Debtors             CARBO Ceramics Inc.
                                            575 N. Dairy Ashford Road, Suite 300
                                            Houston, Texas 77079
                                            Attn: Ernesto Bautista, III
                                            Robert Willette

 Proposed Counsel for the Debtors           Vinson & Elkins LLP
                                            Trammell Crow Center
                                            2001 Ross Avenue, Suite 3900
                                            Dallas, Texas 75201
                                            Attn: Paul E. Heath
                                            Garrick C. Smith

                                            -and-

                                            Vinson & Elkins LLP
                                            The Grace Building
                                            1114 Avenue of the Americas
                                            New York, New York 10036-7708
                                            Attn: David S. Meyer

 Counsel to the Supporting Lenders          Norton Rose Fulbright US LLP
                                            2200 Ross Avenue, Suite 3600
                                            Dallas, Texas 75201
                                            Attn: Gregory M. Wilkes



                                                 57
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 63 of 65




F.     Term of Injunctions or Stays

        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays
in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any
order of the Court, and existing on the Confirmation Date (excluding any injunctions or stays
contained in the Plan or the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the Confirmation Order shall
remain in full force and effect in accordance with their terms.

G.     Entire Agreement

       Except as otherwise indicated, on the Effective Date, the Plan, the Plan Supplement, and
the Confirmation Order shall supersede all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings, and representations on such subjects, all of which have
become merged and integrated into the Plan.

H.     Exhibits

        All exhibits and documents included in the Plan Supplement are incorporated into and are
a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed,
copies of such exhibits and documents shall be available upon written request to the Debtors’
counsel at the address above or by downloading such exhibits and documents from the Debtors’
restructuring website at https://dm.epiq11.com/Carbo or the Court’s website at
www.txs.uscourts.gov. To the extent any exhibit or document is inconsistent with the terms of the
Plan, unless otherwise ordered by the Court, the non-exhibit or non-document portion of the Plan
shall control.

I.     Nonseverability of Plan Provisions

        If, prior to Confirmation, any term or provision of the Plan is held by the Court to be
invalid, void, or unenforceable, the Court shall have the power to alter and interpret such term or
provision to make it valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or unenforceable, and such terms
or provision shall then be applicable as altered or interpreted, provided that any such alteration or
interpretation shall be acceptable to the Debtors and the Supporting Lenders in all respects. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing,
is: (1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted
or modified without the Debtors’ consent; and (3) nonseverable and mutually dependent.

J.     Votes Solicited in Good Faith

        Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes
on the Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section
1125(e) of the Bankruptcy Code, the Debtors, the Prepetition Agent, and each of their respective
Affiliates, agents, representatives, members, principals, shareholders, officers, directors,
employees, advisors, and attorneys will be deemed to have participated in good faith and in
compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities

                                                 58
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 64 of 65




offered and sold under the Plan and any previous plan, and, therefore, neither any of such parties
or individuals nor the Reorganized Debtors will have any liability for the violation of any
applicable law, rule, or regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered and sold under the Plan and any previous plan.

K.     Dissolution of any Committee

       On the Effective Date, any Committee shall dissolve, and the members thereof shall be
released and discharged from all rights and duties arising from, or related to, the Chapter 11 Cases.
The Reorganized Debtors shall no longer be responsible for paying any fees or expenses incurred
by any Committee after the Effective Date.

L.     Request for Expedited Determination of Taxes

        The Debtors or the Reorganized Debtors, as the case may be, shall have the right to request
an expedited determination under section 505(b) of the Bankruptcy Code with respect to tax
returns filed, or to be filed, for any and all taxable periods ending after the Petition Date through
the Effective Date.

M.     Closing of Chapter 11 Cases

       The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
Cases, File with the Court all documents required by Bankruptcy Rule 3022 and any applicable
order of the Court to close the Chapter 11 Cases.

N.     No Stay of Confirmation Order

       The Confirmation Order shall contain a waiver of any stay of enforcement otherwise
applicable, including pursuant to Bankruptcy Rules 3020(e) and 7062.

O.     Waiver or Estoppel

        Except with respect to the Restructuring Support Agreement and the parties thereto, each
Holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a
certain priority, Secured or not subordinated by virtue of an agreement made with the Debtors or
their counsel, or any other Entity, if such agreement or the Debtors’ or Reorganized Debtors’ right
to enter into settlements was not disclosed in the Plan, the Disclosure Statement, or papers Filed
with the Court or the Notice and Claims Agent prior to the Confirmation Date.

                                              ****




                                                 59
US 6918838
       Case 20-31973 Document 254 Filed in TXSB on 04/29/20 Page 65 of 65




Respectfully submitted,

Dated: April 29, 2020                   CARBO Ceramics Inc.



                                        /s/ Ernesto Bautista III
                                        Ernesto Bautista III
                                        Vice President & Chief Financial Officer


                                        Asset Guard Products Inc.



                                        /s/ Ernesto Bautista III
                                        Ernesto Bautista III
                                        Vice President & Chief Financial Officer


                                        StrataGen, Inc.



                                        /s/ Ernesto Bautista III
                                        Ernesto Bautista III
                                        Vice President & Chief Financial Officer




                                       60
US 6918838
